 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColorado Forge CorporationandColorado SpringsDie Sinkers,Local No. 520.Cases 27-CA-6499and 27-CA-669231 August 1987SUPPLEMENTAL DECISION ANDORDERCHAIRMAN DOTSON AND MEMBERS JOHANSENAND BABSONOn 8 June 1983 Administrative Law Judge Wil-liam J. Pannier III issued the attached supplementaldecision.'The Respondent filed exceptions and asupporting brief. The General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusionsand to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ColoradoForge Corporation, Colorado Springs, Colorado,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Order.'Original decisionreported at 260 NLRB 25 (1982)8The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 In his order, the judge specifies that the net backpay of employeesCollins and Whiteaker should be held in escrow by the Regional Direc-torRegarding the possible lapse of Collins' backpay award, we note thatthe Regional Director should follow the requirements ofPetal Pink Nov-elty,Inc,280 NLRB 1071 (1986), as amended by 284 NLRB 620 (1987)Whiteaker's escrow fund also was established to resolveseveral issueswhich affect net backpayWe note that the Regional Director should, inaddition to resolving these issues, resolve a discrepancy between the date,29 February 1981, when Whiteaker claims he quit an interim job, and 10February 1981, when the interim employer claims he quit the same jobChairman Dotson adopts the judge's findings that the Respondent hasfailed to demonstrate that Stanley RWhiteaker engaged in willful con-cealment of interimearningsand therefore finds no basis for disallowingWhiteaker the backpay he is found to be entitled to See Chairman Dot-son's dissenting opinion inAd Art, Inc,280 NLRB 985 (1986)Interest will be computed in accordance with our decision in New Ho-rizonsfor the Retarded,283 NLRB 1173 (1987) Interest on amounts ac-crued prior to 1 January 1987 (the effective date of the 1986 amendmentto 26 U S C § 6621) shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)William J. Daly, Esq,for the General CounselMartin Semple, Esq. (Semple & Jackson),of Denver, Col-orado, for the Respondent.285 NLRB No. 63David S. Tempia,of Colorado Springs, Colorado, for theCharging Party.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge.This matter was heard by me in Colorado Springs, Colo-rado, on January 25, 1983 On February 9, 1982, the Na-tionalLabor Relations Board issued a Decision andOrder' finding, insofar as is pertinent in this proceeding,that Colorado Forge Corporation (Respondent) had vio-lated Section 8(a)(1) of the National Labor RelationsAct, 29 U.S C. § 151 et seq (the Act), by dischargingStanley R.Whiteaker, Frank Trujillo, Joe Hunt, KavinShepherd,Robert Collins, and Bernard Kathman onApril 18, 1980, because of their protected concerted ac-tivities.Thereafter, Respondent entered into a stipulationproviding in pertinent part that subsequent enforcementor review of the Board's Order would be limited to thevalidity of the backpay due and, further, to the questionof whether Respondent has fulfilled its obligations undertheOrder with respect to reinstatement of Whiteaker.On September 3, 1982, the Regional Director for Region27 of the National Labor Relations Board issued a back-pay specification and notice of hearing. Based on theentire record, on briefs filed on behalf of the parties, andon my observation of the demeanor of thewitnesses Imake the followingFINDINGS OFFACT AND CONCLUSIONSI.BACKGROUND AND ISSUESBy way of background, and as set forth more fully inthe Board's Decision and Order, Respondentengages inthemanufacture and sale of steel forgings in ColoradoSprings.One of the two major production departmentsin itsforging operation is the hammer shop. Followingeconomically motivated layoffs earlier in the year, result-ing in a reduction in force in both departments, therewere four hammer crews-each consisting of a hammer-man, a heater,and trimmer-working in the hammershop on April 17, 1980. one on which hammerman Whi-teakerworked, another on which hammerman Trujilloworked, a third on which Hunt was hammerman and, fi-nally, one on which an unidentified hammerman worked.With respect to the other three discriminatees, on thatdate, Collins had been working as a heater and Kathmanas a trimmeronWhiteaker's crew, and Shepherd hadbeen assigned as a trimmer on Hunt's crew Supra, 260NLRB 25. The Board concluded that Respondent violat-ed Section 8(a)(1) of the Act by discharging those sixemployees on April 18, 1980, and ordered that each ofthem be offered "immediate and full reinstatement totheir former positions or, if those positions no longerexist,to substantially equivalent positions without preju-dice to their seniority and rights and privileges previous-ly enjoyed." Id. Obviously, the backpay periods for eachof thediscriminateescommenced on April 18, 1980. Due'260 NLRB 25 COLORADO FORGE CORPto certain postdischarge misconduct, described in theDecision and Order, Respondent's liability for backpaytoKathman tolled on May 28, 1980. In the backpayspecification, the General Counsel pleads that the back-pay periods for Hunt, Collins, and Shepherd run untilFebruary 7, 1982, when employees more senior thaneach of them had been laid off by Respondent. Withregard to Trujillo, the specification pleads that his back-pay period ends on March 14, 1982, and, further, allegesthat the backpay period for Whiteaker had not ended asof the time of issuance of the specification.Respondent makes four general challenges to the grossbackpay computation and, in addition, poses various con-tentionswith respect to certain of the discriminatee-claimants, most specifically with regard to Whiteaker. Inconnection with the general challenges, due to the irreg-ularity of the incomes of the three hammerman-claimants(Whiteaker, Trujillo, and Hunt), the General Counsel hasdevised a formula, denominated as an earnings percent-age or multiplier.2 In essence, the General Counsel de-termined the average earnings for a hammerman em-ployed by Respondent during, the period January 1 toApril 18, 1980, and then compared the individual earn-ings of Whiteaker, Trujillo, and Hunt against that aver-age, arriving at a percentage of average earnings foreach hammerman-claimant. Then, for each week of thepost-April 18, 1980 backpay period, the General Counselprojected gross backpay for each hammerman-claimantby multiplying the average pay of hammermen who ac-tually had worked for Respondent during that week bythe earnings percentage or multiplier for each of thehammerman-claimants, thereby arriving at'a projected,estimated gross backpay figure for each hammerman-claimant for each week of the backpay period.Respondent does not dispute the necessity for devisinga formula to compute the gross backpay for the hammer-man-claimants.Nor does it contend that the methodolo-gy of the earnings percentage or multiplier devised bythe General Counsel is inappropriate. However, it arguesthat for Whiteaker and Trujillo, the base period chosen istoo short and that, instead, their earnings record for all1979, as well as for the period of 1980 preceding theirdischarges, should have been included as well.3Respondent's second general contention pertains to thedurations of the backpay periods for all hammerman-claimants and for Shepherd as well. According to Re-spondent, the fluctuating complement of personnel em-ployed by it after April 18, 1980, would have mandatedthat each one of them be terminated or, at least, laid offfor certain periods. Thus, Respondent argues that thebackpay of at least one hammerman-claimant must cease2The gross backpay for the remaining three discrimmatee-claimants(Shepherd, Collins, and Kathman) has been computed by a measure that"is the average of regularly employed employees' earnings working inthe classifications of the heater, trimmer, and helper on a weekly basis,and then added to compute quarterly earnings." Respondent poses nochallenge to this method of measuring the gross backpay of these threediscriminatee-claimants3 In addition, urges Respondent, the computation for Whiteaker fails totake account of the fact that he had been unable to work due to injurybetween March 10 and 28, 1980, with the-result that, although Whiteakerhad been compensated during that period, any money that he had re-ceived was not the result of "earnings from employment "531as of October 6, 1980, when hammerman Wilson Fieldshad been terminated and never had been replaced; thebackpay of another hammerman-claimant must cease asof January 13, 1981, when hammerman Rudy Brito hadbeen terminated and never had been replaced; and"Hammerman Lawrence . . . was in a layoff status fromOctober 19 through November 30, 1981, for lack ofwork, so that no back pay should have been calculatedfor any of the hammermen for that period ...." Withrespect to Shepherd, Respondent argues "that the reduc-tion in the work force at [Respondent] would have af-fected Shepherd at the time Breeden was laid off for lackof work from 1/13/81 through 1/19/81, and from 2/6/81through 4/2/81, a thirteen-week period, and from thetermination of House on 12/31/80, until the hiring ofThompson on 3/11/81, a period of fourteen weeks11Respondent's third general argument is that during theperiods immediately following their unlawful termina-tions, on April 18, 1980, each of the discriminatee-claim-ants had failed to exercise reasonable diligence to securesubstantially equivalent employment. In support of thatargument, Respondent contends that the evidence showsthatWhiteaker had made only two formal applicationsfor interim employment between April 18 and May 27,1980, and, further, that Whiteaker admitted that he hadonly "fooled around" during that period of time; thatTrujillo had made only four applications for employmentbetween April 18 and July 11, 1980; that Hunt had sub-mitted only six formal applications for interim employ-ment from April 18 to July 7, 1980; that Shepherd hadmade only seven or eight formal applications for employ-ment between April 18 and August 27, 1980, and, fur-ther, had noted on a compliance form that he had beenon "Vacation" from "4/18/80-5/2/80"; that Collins hadsought employment from but five prospective employersfrom April 18 to September 1980; and that Kathman hadsubmitted only four applications for interim employmentbetween April 18 and May 28, 1980.Respondent's final general argument is that as the dis-criminatee-claimants were not working on at least someof the days of the unfair labor practices hearing in thismatter-July 31 and August 1, 11, and 12, 1980-and,further, had not been seeking interim employment onthose days, excluded from gross backpay should be thedays on which each of them had attended the hearing.4In addition to these general arguments, Respondentmakes specific additional contentions directed toward theactivitiesof particular individual claimants during thebackpay period of each of them. Inasmuch as these con-tentions are numerous and are closely related to the indi-vidual circumstances of each particular claimant, theywill be recited in section II, D, infra, in the subsection ofeach claimant to which they are applicable.4Given thenumber of substantial argumentspresentedin this matter,this argument is not oneon which furtheranalysis shouldbe wasted For,"the law is clearthat an employeewho has been the target of an unfairlabor practice need not choose between mitigationof damages and thevindicationof his statutoryrights"NLRB Y. Pilot Freight Carriers,604F 2d 375, 378 (5th Cir 1979) Accord:Sopps, Inc,189 NLRB 822 (1971) 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDiI.ANALYSISA. The Earnings Percentage or MultiplierAs set forth above, due to the irregularity of theweekly earnings of Respondent'shammermen,theGen-eralCounsel has chosen a formula to measure projectedearnings of the three hammerman-claimants during theirbackpay periods Respondent does not dispute the pro-priety of this procedure nor, in the final analysis, can itdo so "A back pay order is a reparation order designedto vindicate the public policy of the statute by makingthe employees whole for losses suffered on account of anunfair labor practice."NathansonY.NLRB,244 U.S. 25,27 (1952). "And in applying its authority over back paypay orders,the Board has not used stereotyped formulasbut has availed itself of the freedom given it by Congressto attain just results in diverse,complicated situations."Phelps Dodge C o r p.v.NLRB,313 U S 177,198 (1941).Thus,in devising backpay formulas where "it is difficultto determine precisely the amount of back pay whichshould be awarded to an employeethe Board mayuse as close an approximations as possible,and mayadopt formulas reasonably designed to produce such ap-proximations."NLRBv.Brown & Root,311 F.2d 447,452 (8thCir. 1963)Indeed,"the Board is only requiredto employ a formula reasonably designed to produce toapproximate awards due."TrinityValleyIronCo.v.NLRB,410 F.2d 1161,1177 fn.28 (5th Cir.1969).And"an order of restoration by way of back pay . 'shouldstand unless it can be shown that the order is a patentattempt to achieve ends other than those which canfairlybe said to effectuate the policies of the Act."'NLRBv.Seven-Up BottlingCo. ofMiami,344U.S 344,346-347 (1953), quoting fromVirginiaElectric & PowerCo. v.NLRB,319 U S.533, 540(1943).Respondent,however,takes issuewith the GeneralCounsel's choice of the period January 1 to April 18,1980, as the basis for computing the earnings percentageor multiplier.In doing so,Respondent does not contendthat the General Counsel is seeking to accomplish a non-statutory objective.That is, Respondent does not con-tend that the General Counsel has chosen that period "toachieve ends other than those which can fairly be said toeffectuate the policies of the Act " Id Rather,Respond-ent argues that becauseWhiteaker and Trujillo hadgreater percentages of absences during 1979,an earningspercentage or multiplier that included all that year, aswell as the portion of 1980 prior to their unlawful dis-charges,would be a "more representative time frame"and would yield "a truer representation"of their em-ployment historyAlthough a facially logical argument,closer analysis of it in the circumstances presented bythis case warrants the conclusion that it cannot be saidthat the General Counsel has chosen an inappropriateperiod as the basis for formulating the earnings percent-age or multiplier for Whiteaker and Trujillo.The ultimate objective of any gross backpay formula isprospective;itis intended as a means for determiningwhat discriminatees would have received had they notbeen unlawfully terminated.Consequently,it is a pro-spective measure True, such a formula can be based, ashere, on retrospective information But that informationis used only as a basis for purposes of projection. Conse-quently,it isimportant that such information not be staleor unrepresentative and, further, that it reflect as nearlyas possible circumstances as they existed during the back-pay period. In theinstantcase,Respondent's proposalfails on both these counts.In the first place, although Respondent has shown thatWhiteaker's and Trujillo's absence rates during 1979 hadbeen higher than in that portion of 1980 prior to theirunlawful discharges, it has made no showing that theirabsences during 1979 were representative of their likelyattendance rate during the backpay period or, for thatmatter, of their overall attendance rate while employedby Respondent.It isnot unusual for absence rates to behigher during certain periods than during other periods,reflecting periods of unusually prolonged or unusuallyrecurring illnesses. Trujillo first had been employed byRespondent in the mid-1970s and Whiteaker had beenemployed by it since mid-1978. Yet, Respondent makesno argument that these periods prior to January 1, 1979,should be taken into account in ascertaining their earn-ingspercentages or multipliers Presumably, if its trueconcern had been with developing as accurate a reflec-tionof their attendance rates as possible, it would haveincluded their earlier employment periods as well. Thatitdid not do so is some indication that its argument isbased on no more than the fact that Whiteaker's andTrujillo's records during 1979 were such that Respond-ent derives a benefit from inclusion of that yearThis conclusion is but reinforced when considered inlight of the fact that Respondent makes no similar argu-mentwith respect to the earnings percentage or multipli-er of hammerman-claimant Hunt, even though he hadbecome employed by Respondent in late October 1979.In short,in arguingfor inclusion of 1979 earnings incomputing the earnings percentage or multiplier of Whi-teaker and Trujillo, it cannot be said that Respondent isdoing other than the very thing that it accuses the Gen-eralCounsel of doing- isolating an arbitrary period. But,in contrast to Respondent's proposed period, there is abasis in law for the General Counsel's choice of theperiod immediately prior to the unlawful discharges asthe appropriate one for formulating the earnings percent-age or multiplier, inasmuch as at least one circuit courtof appeals has held that formulation of a measure ofgross backpay based on the period immediately prior tounlawful action is "a reasonable formula "NLRB v. PilotFreight Carriers,supra, 604 F 2d at 379.In addition, there is present in this case a factor thatserves virtually to preclude consideration of earningsprior to 1980 in formulating the earnings of Respondent'shammermen as occasioned by such matters as amount ofwork and overtime available, in addition to matters pecu-liar to particular individual hammermen, such as rate ofabsenteeism or speed at which specific hammermenwork. Yet, as found in the underlying decision, at the be-ginning of 1980, Respondent made a determination "thatthe personnel cutbacks and reduction in the number ofpartsmanufactured would be necessary," and to imple-ment that decision, Respondent formulated "an hourlyschedule measured by the minimum number of employ- COLORADO FORGE CORP533ees needed to achieve an 80 percent productivity level."260 NLRBat 31. Inasmuch as Respondent's operationsduring the backpay period were conducted,so far as therecord discloses,inaccordancewith its early 1980changes in the nature of its operations,itcannot be said,at least on the basis of this record,that earnings during aprior period,before the changes, would more accuratelymeasure the hammerman-claimants'earnings during thebackpay period than would their earnings during themost recent period,between initiation of the changes andtheir unlawful terminations.In sum,Respondent has failed to show that the 1979absentee rates of Whiteaker and Trujillo had been typicaland, more important,that their earnings during that yearcould be concluded to be either typical or more likely toreflect their earnings during the backpay period, hadthey not been unlawfully terminated.Conversely, theGeneral Counsel has chosen to use a period more proxi-mate to the time of their unlawful discharges,and onewhichoccurs after Respondent's determination to reducethe number of parts that it manufactured and to schedule"the miminum number of employees needed to achievean 80 percent productivity level." Id In these circum-stances, it cannot be said that the earnings percentage ormultiplier formulatedby theGeneral Counsel achievesends other than ones that effectuate the policies of theAct, northat the period used to formulate the earningspercentage or multiplier is one that is not designed to ap-proximate as nearly as possible the gross backpay thatWhiteaker and Trujillo would have earned after April18, 1980, had they not been unlawfully terminated onthat date.As set forthabove, in the area of the earnings percent-age or multiplier,Respondent makes an added argumentto the effect that inasmuch as Whiteaker had been unableto work from March 10 to 28, 1980, due to injury to hisfinger sufferedwhileworking for Respondent, anymoney that he had received during that period had rep-resented disability compensation and, accordingly,shouldnot be counted as "earnings."However, in computing in-terim earnings,only disability payments awarded as repa-ration for physical damage suffered are excluded in de-termining net backpay. By contrast, where workers'compensation payments constitute payments for wageslost, they are counted as interim earnings and are deduct-ed from gross backpayAmericanMfg. Co. of Texas,167NLRB 520, 522-523 (1967).In the final analysis, the in-stant situation presents no more than the reverse side oftheAmericanMfg.Co. coinThat is, if certain disabilitypayments are treated as "wages" and others are not sotreated in determining interim earnings, logic and parallelreasoning dictate that the same approachbe followedwhenever,as here, disability payments become involvedin gross backpay computations.The sole explanation of the nature of the disabilitypayments paid to Whiteaker in March 1980 was providedby WhiteakerhimselfNot surprisingly,given the rela-tive complexity of the subject,he appeared confusedwhen interrogated concerning their nature Thus, whenasked whether the Workmen'sCompensation Board hadclassified him as partial permanent disability,Whiteakerreplied, "Right I forget what it was.Theyhad it goingthreeways, disability in my hand, my arm, and mybody."Nevertheless,any conclusion that might bedrawn from this testimony to the effect that the pay-mentshad constituted reparation for physical damagesuffered is dispelled by his subsequent description of theactual natureof the disability suffered and, further, byhis testimony that by April 1980, "I was getting in prettygood shape. My hand wasstartingto heal pretty good Icould runa hammer.The three bore I couldn't have notroublewith.The 6500, the bigger hammer, the biggersteel, I had a lot of trouble " These latter accounts tendto show that he had been recovering from his injury andhad suffered no permanent impairment as a result of itIn the finalanalysis, it isRespondent, as the wrongdo-er,who bears the burden of "establish[ing] facts whichwould negate the existence of liability to a given employ-ee or which would mitigate that liability "NLRB vBrown & Root,supra, 311 F 2d at 454 AccordGolay &Co. V.NLRB,447 F.2d 290, 295 (7th Cir 1971), cert.denied 404 U.S 1058 (1972),NLRB v. Madison Courier,472 F.2d 1307, 1318 (D.C. Cir. 1972) Respondent hasfailed to show either that Whiteaker had suffered a per-manentdisabilityas a resultof his finger injury or, ofpossibly greater significance to its argument here, thepayments made to Whiteaker had been categorized asreparation for physical damage, as opposed to being pay-mentsfor wages lost. Yet, the injury had occurred whileWhiteaker had been working for Respondent and pre-sumably it possessed, or at least had access to, documen-tation that would show whether Whiteaker's award hadbeen for the former, rather than for the latter That itfailed to produce any such documents leaves Respondentin theposition of having failed to meet its burden ofshowing that those payments had not been categorized aswages and, accordingly, should not be included as earn-ings incomputingWhiteaker'searningspercentage ormultiplierSee,e.g.,A. S. Abell Co.,257NLRB 1012(1981).To the contrary, by confining its argument onlyto the contention that "Whiteaker had no earningsfromemployment"(emphasis added) between March 10 and28, 1980, Respondent tacitly concedes that those pay-mentshad not been reparation for physical damage suf-feredIn the finalanalysis, there is no basis on which to con-clude that the disability payments to Whiteaker, for theperiod March 10 to 28, 1980, had been other than wagesand, consequently, includablein earningsused to com-putehis earningspercentage or multiplierRespondenthas not contended that the payments were reparation forpermanentpartial disabilityThere is no evidence to sup-port such a contention because there is no evidence thatWhiteaker had suffered any type, no matter how limited,of permanent disabilityTherefore, these payments areproperly included in Whiteaker's earnings between Janu-ary 1 and April 18, 1980.B. The Lengthsof theBackpay PeriodsRespondent argues that the backpay specification erro-neously assumes that all three hammerman-claimantswould have been employed by it throughout the backpayperiodwhen, urges Respondent,one hammerman had 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen terminated on October 6, 1980, and never been re-placed, another one had been terminated on January 13,1981, had never been replaced, and a third one had beenon layoff status from October 19 through November 30,1981, due to lack of work To support that assertion, Re-spondent produced an abstract (R. Exh 1) on which islisted the names of hammermen employed by it on andafterApril 18, 1980, and its principal owner and formerpresidentGeorge J. Fiedler Jr. testified that the reasonfor the approximately 40-day layoff in late 1981 had beendue to lack of work inasmuch as Respondent had notbeen able to keep the hammers going during that timeIn his brief, counsel for the General Counsel arguesthat "it must be assumed that three hammermen existedthroughout the backpay period," characterizing Re-spondent's Exhibit 1 as "no more than a handwrittencompilation of assertions " Yet, the fact is that, at thecommencement of the hearing, a 57-minute recess wastaken to allow counsel to examine records that each in-tended to offer Immediately on resumption of the hear-ing following that recess, Respondent offered Respond-ent'sExhibit 1, explaining that it "is a summary indicat-ing who were employed as hammermen from 4-18, 1980,up through the present time with their seniority date,dates on which any of those individuals were laid off;dates of recall; and termination date " Asked if there wasany objection to its receipt, counsel for the GeneralCounsel replied that he had no objection, save for "amatter of clarificationwith regard to Mr Whiteaker.The seniority date is listed as 10-31-79We have a dis-pute about that, and I certainly wouldn't stipulate tothat " Moreover, as the hearing neared conclusion, coun-sel for the General Counsel stated, with reference to Re-spondent's Exhibit1,"I assumethat the list is in for all itsays right now," an assumption that was not contradictedand one that illustrates that counsel for the GeneralCounsel clearly realized that the information recited onRespondent's Exhibit I was something "more than ahandwritten compilation of assertions "A review of Respondent's Exhibit I discloses that, inaddition to the hammerman-claimants, Respondent hademployed five nonsupervisory hammermen on and afterApril 18, 1980:Wilson Fields, DavidWarnick, ScottFraser, Rudy Brito, and Junior Lawrence Nevertheless,even accepting the information recited on Respondent'sExhibit 1, there is a problem in this area resolved neitherby Respondent's Exhibit 1 nor by other evidence re-ceived in this proceeding. As set forth above, the Boardconcluded that on April 17, 1980, Respondent had em-an unidentified individual. It is the identity of the latterthat gives rise to a problem in relying fully on Respond-ent'sExhibit 1. According to the information on that ex-hibit,Fraser and Brito had both been hammermen sincethey had commenced working for Respondent on De-cember 21, 1979, and on April 8, 1980, respectively Thatis, incontrast to Fields and Warnick-each of whom isshown as having been reclassified to hammermen afterApril 18, 1980-no similar notation of reclassification isshown for Fraser and Brito Consequently, if reliance isplaced wholly on Respondent's Exhibit 1, as Respondenturges that it should be, then it would follow that Fraserhad been working as a hammerman for Respondent sinceDecember 21, 1979, and that Brito had been doing sosinceApril 8, 1980 But, of course, that conclusionwould be contrary to the one reached in the Board's de-cision-that as of April 17, 1980, there had been onlyone other hammerman in addition to Whiteaker, Trujillo,and Hunt 5Furthermore, other documentation presented in thiscase creates doubt as to whether either Fraser or Britohad been working as a hammerman on April 17, 1980Respondent's own seniority list for January 1980 listsFraser as a "Cold Inspector " Moreover, Respondent'sseniority list for April 25, 1980, lists Brito as a "Utility-man " Accordingly, contrary to the implication of the in-formation listed on Respondent's Exhibit 1, neitherFraser nor Brito had been working as a hammermanthroughout the duration of their employment with Re-spondent 6 This, of course, means that, at least insofar asthe evidence in this proceeding shows, neither Fraser norBrito could have been the unidentified hammerman whohad been working on April 17, 1980.Nor is his identity clarified by examination of Re-spondent's January 1980 seniority list, at least not absentfurther evidence that is not present in this case Accord-ing to that seniority list, Respondent employed bothLawrence and William L Vincent as hammermen in Jan-uary 1980 Lawrence was laid off on January 4, 1980, aspart of the group layoff that the Board concluded hadbeen economically motivated. So far as the record dis-closes,Vincent had continued working after that dateYet,Vincent's name does not appear on the April 25,1980 seniority list and there is no evidence describing thepoint at which he had ceased to be employed by Re-spondent. However, to the extent that it is accurate, Re-spondent's Exhibit 1 purportedly reflects the hammermencomplement on and after April 18, 1980. Inasmuch asVincent's name is not included on that list, that wouldlead to the conclusion that his employment with Re-spondent had ceased prior to April 18, 1980, and, ac-cordingly, that he could not have been the hammermanlisted as being unidentified in the Board's decision.A similar gap arises even if consideration of the matterisexpanded to include employees in the classification"Hammerman-Learner " On the January 1980 senioritylist,Hunt is so classified. So, too, are Wilson Fields andSam R. Sanchez. On Respondent's Exhibit 1, Fields islisted as a hammerman but a notation by his name reads"was trainee under 4-21-80" Consequently, he could nothave been the unidentified hammerman referred to in the5 It Is important to keep in focus that I lack authority to redecide mat-ters already decided by the Board in Its Decision and Order of February9, 1982, and, further, lack authority to consider the evidence adduced atthe underlying unfair labor practice proceeding leading to findings of factreached in that decisionFire Alert Co,223 NLRB 129,130 fn 5 (1976),enfd 566 F 2d 696(10th Cir 1977)6 It IS, of course,possible that Fraser had been transferred to the posi-tion of hammerman between the time that the January 1980 seniority listhad been prepared and April 17,1980However,even if that is a fact-and there is no evidence in the record to support finding it to be one-that transfer is not reflected by R Exh I Consequently,the exhibit's In-accuracy remains even if such an assumption were to be made COLORADO FORGE CORP535Board's decision. Sanchez' name does not appear on Re-spondent's Exhibit 1 and the seniority list for April 25,1980, lists him as a "Heater." Accordingly, there is nobasis for concluding that Sanchez, like Hunt, had beenreclassified from learner to hammerman between Janu-ary,when the seniority list had been prepared, and April18, 1980-at least not without further evidence that islacking here. In these circumstances, there is no basis forinferring that Sanchez could have been the unidentifiedhammerman.All of which leads to the following analysis. In its de-cision, the Board found that four hammermen had beenemployed on April 17, 1980. No evidence has been pre-sented in this proceeding that would warrant reexamina-tion of that conclusion, by which I am bound: that afourth unidentified person had been employed in thatclassification immediately prior to the unlawful dis-charges of Whiteaker, Trujillo, and Hunt. Although Re-spondent'sExhibit 1 purportedly lists completely allhammermen employed on and after April 18, 1980-and,indeed, does include the names of Whiteaker, Trujillo,and Hunt-there is no one listed on Respondent's Exhibit1who could qualify as the unidentified individual whomthe Board concluded had been employed as one immedi-ately prior to the unlawful terminations. Nor is there anyevidence on which to base a conclusion that the uniden-tifiedhammerman had been laid off or terminated onApril 17, 1980. Consequently, there is some basis forquestioning not the accuracy of the information listed onRespondent's Exhibit 1, as far as it goes, but for doubtingthe completeness of the information listed on it.7 Thedoubt is only heightened by examining one further aspectof the information that is included on Respondent's Ex-hibit 1, in conjunction with Respondent's argument con-cerning that aspect and in light of certain other evidence.According to Respondent's Exhibit 1, Fields had beenreclassified to hammerman on April 21, 1980, and Law-rence had been recalled as a hammerman on May 13,1980.Consequently, as of the latter date, according toRespondent's Exhibit 1, Respondent had employed fourhammermen in the following order of company seniori-ty:' Fields, Fraser, Brito, and Lawrence. Fields was ter-minated on October 6, 1980. Brito was terminated later,on January 13, 1981. No evidence was produced to showthey had been replaced following their terminations.Indeed, Fielder testified specifically that Brito had notbeen replaced inasmuch as, at the time of his termination,Respondent had "cut back at that time." Based on Field-er's testimony and in the absence of evidence that eitherFields or Brito had been replaced, Respondent arguesthat backpay for one hammerman-claimant should endon October 6, 1980, when Fields had been terminatedand, further, that backpay for another hammerman-'Consequently, although the General Counsel had an opportunity toexamine Respondent's records underlying the information recited on RExh I, that would not resolve the question of whether additional infor-mation had existed that had pertained to matters not included on R ExhIFiedler testified that an employee's seniority commences as of thetime of thatemployee's most recentcommencementof employment withRespondent and, further, that subsequent reclassifications or changes inposition do not affectthatseniority dateclaimant should end on January 13, 1981, when Britohad been terminated. Yet, this argument is valid only ifthese terminations would have occurred notwithstandingthe identities of the particular people occupying the clas-sification from which the termination had been made.That is, but for Respondent's unlawful terminations ofWhiteaker, Trujillo, and Hunt, the latter, along with theunidentified hammerman, would have continued workingfor Respondent after April 18, 1980. So far as this recordshows, Fields and Brito became hammermen only be-cause of the unlawful terminations of April 18, 1980, andabsent those terminations they would not have had theopportunity to become hammermen because there wouldhave been no vacancies in that classification for them tofill.The issue, then, is whether the terminations of Octo-ber 6, 1980, and January 13, 1981, would have occurredif the hammerman-claimants had continued working or,put another way, whether the terminations occurred be-cause of factors unique to Fields and Brito.Other than Fiedler's "cut back" remark, in connectionwith Brito's termination, Respondent has presented noevidence about why Fields had been terminated on Octo-ber 6, 1980, and about why Brito had been terminated onJanuary 13, 1981. Seemingly, Fiedler was saying thatBrito's termination had been motivated by business consi-deratons and, presumably, that economic considerationshad motivated Respondent's decision to terminate him.Yet, there is one overriding factor that tends to contra-dict any argument, at least on the basis of this record,that Brito's termination, and that of Fields as well, hadresulted from economic considerations.During the hearing, Respondent agreed that "as a gen-eral principle" seniority determines the employees select-ed for layoff whenever there is a reduction in force. But,at the time that Fields had been terminated, he had beenthemost senior of the four employees shown on Re-spondent's Exhibit 1 as having been classified as hammer-man-having approximately 6 months' seniority overFraser, 10 months' seniority over Brito, and 11 months'seniority over Lawrence. Similarly, when he had beenterminated, Brito had been more senior than Lawrence,who had been recalled and, thus, whose seniority had re-started, over a month after Brito had been hired on April8, 1980 In short, had these terminations resulted from aneconomic reduction in force, hammermen other thanthose chosen would have been selected for terminationunder Respondent's seniority policy That this policy hadnot been followed in terminating Fields and, later, Brito,and that the record is devoid of any explanation aboutwhy it was not followed, is a strong indication that theyhad not been terminated because of economic consider-ations that would have led to the termination of twohammermen in any event, without regard to the identi-ties of the occupant of that classification, as opposed tofactors unique to each of them that had led Respondentto single out Fields and Brito for termination.That conclusion-that Fields and later Brito had beensingled out for reasons other than economic ones-is butreinforced by one other factor. According to Respond-ent'sExhibit 1, Respondent has chosen to treat Fieldsand Brito as having been "TERMINATED" as of Octo- 536DECISIONSOF THE NATIONALLABOR RELATIONS BOARDber 6, 1980, and as of January 13, 1981, respectively. Yet,Respondent's Exhibit I contains a separate column for"LAID OFF." In instances where Respondent undispu-tedly took action because of economic considerations-such as in the case of Lawrence on October 19, 1981,and of Whiteaker on May 28, 1982-it has listed thosepersonnel actions in that later column. But for some un-explained reason, it chose, instead, to list Fields as"TERMINATED" on October 6, 1980, and Brito as"TERMINATED" on January 13, 1981. Clearly, there isa certain finality to terminating, rather than laying off, anemployee. That Respondent resorted to the former in thecase of Fields and Brito tends to show that it had consid-ered their employment with Respondent culminated alto-gether. That is, that it did not view them as being eligi-ble to be "RECALLED," another column on Respond-ent's Exhibit 1, at some later date as had been the case,for example, with Lawrence when he had been laid offfor lack of work in October 1981 and then had been re-called at the end of the month.The ultimate question at this point is whether, hadthey not been terminated unlawfully on April 18, 1980,Whiteaker, Trujillo, and Hunt would have ceased work-ing steadily for Respondent at some point in time afterthat date. It is Respondent who bears the burden ofshowing this.Buncher Co. v. NLRB,405 F.2d 787, 789(3d Cir. 1969), cert. denied 396 U.S. 828 (1969). It haschosen to support its claim that two of them would haveceased work-one on October 6, 1980, and another onJanuary 13, 1981-by relying on Respondent's Exhibit 1and on the "cut back" testimony of Fiedler. The latter isquite vague. The record is devoid of any evidence show-ing the exact status of Respondent's economic situationat that timeMoreover, it tends to be contradicted by thechoice of Brito for layoff when a less senior hammer-man, Lawrence, had continued working, notwithstandingRespondent's policy of following seniority in selectingemployees when there is a reduction in force. It tendsalso to be contradicted by the evidence that, at that time,Brito had been "TERMINATED" rather than simply"LAID OFF." I place no weight on Fielder's vague, un-corroborated, and unconvincing assertion of a "cut back"on January 13, 1981.As far as it goes, Respondent's Exhibit 1 lists no ham-merman as having been added to Respondent's comple-ment immediately after Fields and, then, Brito had been"TERMINATED " Yet, no evidence whatsoever is pre-sented concerning Respondent's reason for not havingreplaced Fields-whether because Respondent had madea decision not to replace him or, instead, had soughtwithout success to hire a replacement or, alternatively,had simply replaced him with another employee or em-ployees on an ad hoc basis, without reclassifying thosereplacements on those occasions.Again, other thanFielder's "cut back" remark, there is no direct evidenceconcerning Respondent's reason for not having replacedwhether because of conscious choice, unsuccessfulefforts to locate a replacement, or transfer of hammer-men's work on an ad hoc basis for performance by em-ployeeswho were not reclassified. Indeed, ultimatelyBrito had been replaced inasmuch as Warnick was classi-fied permanently as a hammerman in July 1981. No evi-dence was presented to show why this had occurred oreven concerning the circumstances leading to selectionofWarnick for reclassification In fact, Respondent didnot produce any evidence showing for how long War-nick had been performing hammerman's duties prior tothe time that he actually had been reclassified fromheater to hammerman Fielder was interrogated regard-ing the matter, but was unable to recall who had beenoperating the hammer after Brito's termination. In fact,Fielder conceded that, based on the payroll records,Warnick could have been doing soIn the final analysis, it is Respondent who bears theburden of producing evidence that would negate or miti-gate the hammerman-claimants' gross backpay.NLRB v.Brown & Root,311 F.2d 447 (8th Cir. 1963). Here, it wasshown that a hammerman was "TERMINATED" onOctober 6, 1980, and that another one was "TERMI-NATED" on January 13, 1981. However, in neither in-stance has Respondent presented specific and credibleevidence as to the circumstances leading to those termi-nations.Although it argues, based on the absence of evi-dence of immediate replacement of either terminated em-ployee, that their terminations had been economicallymotivated, there is no evidence to support that argumentand, as described above, several factors that tend torefute it and to show, instead, that their terminations hadbeen for reasons peculiar to Fraser and Brito, as individ-ualworkers. In these circumstances, there is no basis forconcluding that had Whiteaker, Trujillo, and Hunt notbeen unlawfully terminated-and had they continuedworking for Respondent, along with the unidentifiedhammerman, after April 18, 1980-Fraser and Britowould ever have become hammermen after that dateand, more importantly, that Whiteaker, Trujillo, or Huntwould have been engaged in the same type of conductthat had led Fraser and then Brito to be "TERMINAT-ED."A more troubling issue emerges from Respondent's 40-day layoff of Lawrence on October 19, 1981. The infor-mation on Respondent's Exhibit 1 discloses that as ofthat date, at least, Fraser,Warnick, and Lawrence hadbeen employed as hammermen. Unaccounted for, ofcourse, is the unidentified hammerman that the Boardconcluded had been employed on April 17, 1980, andstill, so far as the record discloses, had been working onOctober 19, 1981. Because the record is devoid of infor-mation concerning that individual, it cannot be said thatthere is evidence showing that one of the hammerman-claimantswould have been selected for layoff at thattime,when Lawrence had been laid off, rather than theunidentified hammerman. To the extent that it might bespeculated that Fraser had been the unidentified hammer-man-having been reclassified between publication of theJanuary 1980 seniority list and April 17, 1980-the shortanswer is that, under any measure, he had been lesssenior thanWhiteaker, Trujillo, or Hunt 9 As a result,'There is a dispute concerning whether Whiteaker's seniority hadbeen restarted in October 1979, or whether he had been rehired immedi-ately or I week after a termination that had occurred during that monthHowever, inasmuch as Fraser had not been hired until December 21,Continued COLORADO FORGE CORP537consistent with Respondent's policy of following seniori-ty when there is a reduction in force, it would have beenFraser-not Whiteaker, not Trujillo, and not Hunt-thatwould have been laid off on October 19, 1981, even, as-sumingthat Fraser had not earlier been terminated.The possibility that Fraser might have been the ham-mermanwho was unidentified in the Board's decisionraises one other factor that, although doubt rooted inspeculation (because that fourth hammermanremains un-identified), leads to an argument made by Respondentand one thatmustbe addressed. Once Lawrence hadbeen laid off, there had been, according to Respondent'sExhibit 1, only two hammermen left working: Warnickand Fraser. Thus, proceeds the argument, even if Whi-teaker, Trujillo, and Hunt had not been unlawfully termi-nated and even if the unidentified hammerman (assumedto be Fraser for purposes of this and the succeedingparagraph) had still been employed on October 19, 1981,the fact that Respondent had continued operations for 40days thereafter with only two hammermen, according toRespondent's Exhibit 1, shows 1 hat only two of the ham-merman-claimants,atbest,could have survived thelayoff of October 19, 1981. In short, concludes this argu-ment, if four hammermen had been working prior to thatdate, two of them would have been laid off.Yet, although this argument appears logical, the recordto support it is, at best, quite sparse. Other, than Fiedler'stestimony that Respondent "couldn't keep the hammersgoing at that time," there is no specific evidence con-cerning Respondent's economic situation leading to theOctober 19, 1981 layoff of Lawrence. Moreover, at nopoint did Fiedler, specifically, or Respondent, generally,describe what action Respondent would have taken hadfourhammermen(Whiteaker, Trujillo, Hunt, and Fraser,or the unidentified hammerman) been working on thatdate. That is, there was no assertion by Respondent thatitwould have taken the step of laying off two hammer-men atthat time.Accordingly, any conclusion that asecondhammermanwould have been laid off at thattimeis one that would have to be based solely on sheerspeculationas tohow Respondent would have handledthe situation had it been employing four hammermen onOctober 19, 1981. Yet, the Board and the circuit courtsof appeals repeatedly have cautionedagainstmakingbusiness judgments for respondents. See, e.g.,Super TireStores,236 NLRB 877 fn. 1 (11978);Keosaian v.NLRB,630 F.2d 36, 40 fn. 4 (1st Cir. 1980), and, more specifical-ly,against constructing defenses for respondents thathave not been advanced. See,e.g., Inland Steel Co., 257NLRB 65, 67-68 (1981), enfd. mem. 681 F.2d 819 (7thCir. 1982). Therefore, even had Whiteaker, Trujillo, andHunt not been unlawfully terminated in April 1980, andevenassuming that Fraser had been the fourth hammer-man prior to their terminations, it cannot be concluded,based on the evidence, that Respondent would have laidoff two of them on October 19, 1981. There is simply nobasis for concluding that any one other than Fraser, theleast senior,would have been laid off at that time, nor1979, whether Whiteaker's seniority date was September 17, 1978, as theGeneral Counsel contends, or October 31, 1979, as Respondent contends,this argument does not affect his seniority standing vis-a-vis Fraser.for concluding that either Whiteaker, Trujillo, or Huntwould not have survived the layoff and would not havecontinued working for Respondent after that date.In sum, had Whiteaker, Trujillo, and Hunt not beenunlawfully terminated on April 18, 1980, it can only bepresumed that they would have continued working forRespondent in that capacity until, at least, the late winterof 1982.110Respondent further argues that Shepherd would havebeen laid off for lack of work from January 13 to 19 and,again, from February 6 through April 2, 1981. Moreover,and apparently alternatively,Respondent argues thatShepherd would not have worked from the terminationof House on December 31, 1980, until the hiring ofThompson, on March 11, 1981. At the outset, this lattercontention was not one that Respondent raised either initsanswer or in its supplement to answer filed in thisproceeding. Accordingly, it does not pertain to an issueframed by the pleadings and, at least properly, is not acontention entitled to consideration at this stage underBoard's Rules and Regulations, Section 102.54(b), inas-much -as information pertaining to it clearly was amongthe "matters within the knowledge of the respondent."Moreover, to say simply that House had been terminatedis to say no more than what Respondent has said aboutthe terminations of Fields and Brito. That is, that someevent had occurred with regard to House that had ledRespondent to conclude that it no longer wanted toemploy him. Of itself, House's termination does not showthat Shepherd, had he not earlier been unlawfully dis-charged and had he still been employed by Respondentat the end of 1980, would have been terminated on thatday, as had been House. Nor is there any other evidencethat can be said to show as much.Similarly, of itself, the fact that Thompson had notbeen hired until March 11, 1981, fails to show that Re-spondent had decided to leave the position occupied byHouse vacant until that time. Nor is there other evidencethatRespondent had made such a decision although,again,clearly itwas within Respondent's power topresent such evidence if it had existed. The fact that theposition vacated by House had remained unoccupieduntilMarch 11, 1981, is as consistent with inability tolocate a replacementas it iswith unwillingness to retaina replacement. In sum,this issueisnot framed by Re-spondent's pleadings and Respondent has failed to showthat Shepherd, had he not earlier been unlawfully termi-nated, would have been unemployed from December 30,1980, to March 11, 1981, as a result of the discharge ofan employee on the former date and its failure to hire anemployee in that same classification until the latter date.Respondent's argument based on the two temporarylayoffs of Breeden is quite vague. Clearly, Breeden hadbeen laid off from January 13 to 19, and again from Feb-ruary 6 to April 2, 1981. Yet, Breeden is less senior than10The General Counsel concedes that Hunt's backpay period ends onFebruary 7, 1982, and that Trujillo's backpay period ends on March 14,1982As discussed in further detail infra, due to an issue concerningwhether Respondent made a valid offer of reinstatement to him, Whi-teaker's backpay period has not yet tolled according to the GeneralCounsel 538DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDShepherd, having been hired on October 30, 1980, al-though laying off employees in order of seniority whenthere is a reduction in force, and absent any explanationas to why an exception likely would have been made tothat policy for Breeden and Shepherd, had the latter stillbeen working for Respondent during early 1981, there isno basisfor anassumptionthat Breeden would not havebeen chosen for layoff even had Shepherd continuedworking after April 18, 1980.Presumably, Respondent'spoint isthatBreeden hadbeen employed, in the final analysis, to fill the vacancycreated by the termination of Shepherd and thus, but forthe latter event, Breeden never would have been on thepayroll and Shepherd would have been theleast seniortrimmeron January 13 and February 6, 1981. But, thereisno evidence showing that Breeden, in effect, had re-placed Shepherd. Certainly, the over 6 months' lapse oftimebetween Shepherd'sterminationand Breeden7shiring does not support that equation. In any event, evenif it could be concluded that Breeden would not havebeen on Respondent's payroll but for Shepherd's unlaw-ful termination, the evidence shows that Shepherd wouldnot have been the leastsenior trimmeron Respondent'spayroll as of the two crucial dates in early 1981. Re-spondent's Exhibit 2, an abstract of trimmers employedon and after April 18, 1980, lists "4-10-80 MILLER"and shows that he had been "TERMINATED" onMarch 8, 1981, after each of Breeden's layoffs had beeneffected.The seniority list for April 25, 1980, lists aQuinton Milleras trimmer,and like Respondent's Exhibit1,shows a hire date of April 10, 1980. Shepherd hadbeen hired on March 17, 1980. Consequently, the latterwas more seniorthan Miller.Inasmuch as Millercontin-ued to be employed after Breeden's layoff,1 t had Shep-herd been employed on those dates, Miller, not Shep-herd,would have suffered the effects of any economiclayoff under Respondent's policy. Therefore, I concludea preponderance of the evidence has not established thatShepherd would have been laid off on January 13, andagain,on February 6, 1981, had he not earlier been un-lawfully terminated by Respondent.C. Effortsto Locate Interim Employment Followingthe Unlawful TerminationAlthough employees who have been unlawfully dis-charged are entitled to backpay for losses suffered as aresult of the unfair labor practices directed against them,they are not free to remain idly unemployed while await-ing reinstatement.Rather, to promote production andemployment,discriminatees are obliged to exercise rea-sonable diligence to secure substantially equivalent inter-im employment. See discussion,ElectricalWorkers IBEWLocal 401(Stone&Webster),266 NLRB 870 (1983), andcases cited there. In assessing claims that employees havefailed to exercise reasonable diligence to secure substan-11Although Miller had been "TERMINATED" on March 8, 1981,there is no evidence that his termination had been motivated by econom-ic considerationsAccordingly, as was true of the terminations of Fields,Brito, and House, there is no basis for inferring that Miller's terminationhad been caused by other than conduct unique to him, nor for speculat-ing that Shepherd, had he remained employed by Respondent, wouldhave been terminated on March 8, 1981, rather than Millertially equivalent interim employment, certain basic prin-ciplesmust be kept in focus. First, the burden of proofrestswith the respondent to show that there has beenfailure by a claimant or claimants to satisfy the standardof reasonable diligence. "Consistent with the policies ofthe Act, the rule is that once the General Counsel of theBoard has established the amount of backpay due the dis-charged employee, the burden is upon the employer toproduce evidence to mitigate its liability."NLRB v.Mercy Peninsula Ambulance Service,589 F.2d 1014, 1017(9th Cir. 1979). Accord:NLRB v. Brown & Root,supra,311 F.2d at 454;Marlene Industries Corp. v.NLRB, 440F.2d 673, 674 (6th Cir. 1971);HeinrichMotors,166NLRB 783 (1967). Second, "the employer does not meetits burden by proving that the employee failed to find in-terim employment. The law only requires of the employ-ee `reasonable exertions in this regard, not the higheststandard of diligence."'NLRB v. Pilot Freight Carriers,supra, 604 F.2d at 377. Finally, "an employee, discrimina-torily laid off or discharged need not instantly seek newwork; rather the test is whether, on the record as awhole, the employee has diligently sought other employ-ment during the entire backpay period."Saginaw Aggre-gates,198 NLRB 598 (1972). Accord:Keller AluminumChairs,171 NLRB 1252, 1257 (1968).As set forth in section I, supra, in the case of Whi-teaker, Respondent argues that the fact that he had filedbut two formal applications for interim employment and,at one point, testified that he had "fooled around" be-tween his unlawful discharge on April 18, 1980, and thetime that he had commenced work with Interstate Forgeapproximately 5 weeks later, on May 27, 1980, estab-lishes that he had failed to exercise reasonable diligenceto secure substantially equivalent interim employment.Yet, the first part of this argument incompletely recitesWhiteaker's account of his actions following his termina-tion by Respondent and the second part isolates a por-tion of Whiteaker's testimony in a fashion that creates amischaracterization of the import of this remark.Whi-teaker testified that in addition to the prospective em-ployers with whom he had filed written applications foremployment, he had "applied at several other places thatwouldn't accept an application." Further, he explainedthat he had been to "various construction sites, just driv-ing down the road, see a construction site, buildinghouses or apartments or something, I'd pull in and see ifthey needed any laborers or any kind of help or not."Consequently, it is clear that Whiteaker did much morethan merely apply at two interim employers followinghis termination by Respondent. Although it is accuratethat he had filed only two formal applications for interimemployment, it is undisputed that that had been theresult of unwillingness by employers to accept them-not because of lack of effort on Whiteaker's part.True, as Respondent points out, when testifying, Whi-teaker had not been able "to provide a single name, date,or shred of evidence," as Respondent phrases it in itsbrief, concerning these other employers. Yet, it must notbe overlooked that "[t]he hearing in this case was con-veyed over 2 years after [Whiteaker's] discharge, and[Whiteaker] apparently kept no detailed notes of his job COLORADO FORGE CORP.539search."Neely'sCar Clinic,255NLRB 1420 (1981).Indeed,Whiteakertestified,withoutcontradiction, thathe had not even received the compliance forms that hehad completed until"last Spring,Ibelieve it was," apoint in time consistent with issuanceof theBoard's de-cision on February9, 1982,and a point in time, accord-ingly,almost 2 years afterWhiteakerhad been unlawful-ly terminated and had commenced seeking interim em-ployment. Consequently,neither his testimony nor theinformation that hehad providedon the complianceform tends to contradict his assertion that hehad beenattemptingto findwork following his termination by Re-spondent,but that his effortsto filewritten applicationsfor employmenthad, for themost part,been rebuffed.As noted above,Respondent points toWhiteaker's"fooled around"remark and asserts,in essence, that byit,Whiteaker admitted his failure to diligently seek inter-im employment.However,thattestimony was given inconnection with the sequence of events that had led himto decide,to contact Interstate Forge's plant manager toascertainifwork wasavailablewith it in Texas. Inmaking that remark, Whiteaker appeared to be character-izing the lack of resultsthathis efforts in theColoradoSprings area had produced,as opposed to his own inac-tion.That is,from the tenor and content of his remark,he was observing that,gauged from the unsuccessful ef-fects of his efforts to obtain employment in theColoradoSprings area,he onlyhad been"fooling around." Inpointof fact,as describedabove,Whiteakerhad beenmaking efforts to obtain interim employment followinghis unlawful termination by Respondent.In the final analysis,within approximately5weeks ofhis unlawful discharge,Whiteakerhad taken the initia-tive tolocate and move to interim employment locatedapproximately 1000 milesfrom ColoradoSprings. Fur-ther,though he changed jobs with relativefrequencyduring thebackpayperiod framed by the specification,nonetheless he continued to seek and continued to acceptemployment throughout that portion of hisbackpayperiodwhich,as setforth above,is the correct perspec-tive for measuringthe effortsof claimants to obtain inter-im employment.Saginaw Aggregates,supra.Moreover,even with regard tothe relativelyisolated 5-week periodimmediately after his discharge,Respondent has failed toproduce any evidence to contradictWhiteaker's descrip-tion of his searchforwork.Indeed, and perhaps mostimportantly, "Respondentpresented no probative evi-dence that therewere jobsavailable in the area for a[hammerman]of [Whiteaker's]skillsand qualifications,or that [Whiteaker] rejectedsuitableemployment."Neely 's CarClinic,supra,255 NLRB at 1421. Cf.NLRBxMadison Courier,supra.Therefore,a preponderance ofthe evidence fails to support the contentionthatWhi-teaker had failed to exercise reasonable diligence in seek-ing interim employment between the time that he hadbeen unlawfully discharged,and the time that he hadcommenced employmentwithInterstate Forge.Trujillohad been unemployed fromApril 18 to July14, 1980, when he had commenced workingfor Saf-LocSystems in Englewood,Colorado.On his complianceform for the second quarter of 1980(coveringthe periodfrom his discharge until June30 of that year), Trujillolisted four employers to whom he had applied for inter-im employment.At the hearing, he identified four addi-tional employers with whom he had sought employmentduring that same period, testifying that he had forgottento list them at the time that he had completed the formfor that period.Inasmuch as Whiteaker had not receivedhis compliance forms until after issuanceof theBoard'sdecision,and in the absence of the evidence that Trujillohad received his forms at some earlier point in time, it isnot surprising that Trujillo would not have recalled, atthe time that he had completed the form,"the specificsof each andevery jobcontact" made almost 2 years ear-lier.Neely's-Car Clinic,supra.Moreover,his explanation,under examination of Respondent'scounsel,that thelatter had recalled having applied to those firms when"going through some papers that I had at home, and 'Iseen where I put it down" was not inherently incredibleand Trujillo appeared to be testifying truthfully in thisrespect. i 2Consequently,during the 10-week period following his,unlawful discharge,Trujillo had sought work with eightemployers. Although,in the abstract,itmight be arguedthat Trujillo could have gone to other places to attemptto find work,the Colorado Springs area is not one of thelarger metropolitan areas in the country. Respondent hasproduced no evidence"that there were jobs-available inthe area for a [hammerman]of [Trujillo's]skillsandqualifications, or that [Trujillo]rejected suitable employ-ment."Neely's Car Clinic,supra.Moreover, in point offact, shortly after the third quarter of 1980 had com-menced,Trujillo did secure employment with a firm forwhom he still was working at the time of the hearing inthis matter.Inasmuch as Trujillo did secure interim employmentwithin 3 months of his unlawful termination by Respond-ent and thereafter remained employed throughout thebackpay period,cf.NLRB v. Mercy Peninsula AmbulanceService,supra,and in the absence of any evidence that henever had rejected suitable interim employment offeredto him between April 18 and July 14, 1980, or, in fact,that there ever had been jobs available in the ColoradoSprings area for a qualified hammerman during thatperiod,I conclude that a preponderance of the evidencefails to establish,viewed from the perspective of hisbackpay period as a whole, that Trujillo had not exer-cised reasonable diligence to secure substantially equiva-lent employment'prior to commencing work on July 14,1'980.Respondent argues that"since Hunt made six formalapplications for employment from April 18, 1980, untilJuly 7,1980, it cannot be reasonably maintained that hediligently sought interim employment,"for,urges Re-spondent,"amere six applications over the course oftwelve weeks' time does not rise to the level of reasona-ble diligence in seeking employment."But, not only doesHunt's compliance form list six employers with whom he12In its brief,Respondent argues that"those documents were neverproduced"and, indeed,Trujillo testified that he did not have thosepapers with him and had never given them to the General Counsel Nev-ertheless,at no point did Respondent request that the papers to whichTrujillo was referring be produced for its inspection 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad filed formal applications for work during thatperiod,but it also shows that he had worked forG. E. M. Contractors from June 6 to July 7, 1980, earn-ing $5 an hour. Additionally,he testified that,"In be-tween times of looking for work,Iwas going down tothe day labor looking for,you know,trying to go towork for a day is what they do. If they need somebody,they come back and pick them up.Out of about eighttries there,Iwent to work about four times for SilicaSand, and I think it was during this period right here.I'm sure it was, in June."13Itmight be argued that,ideally,Hunt should have pur-sued some other course that would have made it possiblefor him to seek work with more employers than he did.However,Respondent has failed to even suggest what al-ternative course it would oblige Hunt to have pursued.Moreover,this is not simply a numbers game or a papershuffle.Since July 7, 1980,Hunt has remained employedregularly, save for a period during which he had been in-jured in 1981,as discussed more fully infra. There hasbeen no showing by Respondent that Hunt ever had re-jected or had ignored job possibilities in the ColoradoSprings area during the 12-week period following his un-lawful termination.Nor has there been any showing thatbetween April 18 and July 7, 1980, jobopportunities hadexisted for hammermen that would have resulted in em-ployment for Hunt had he but pursued another course ofaction during that period. In these circumstances, I con-clude that a preponderance of the evidence does not es-tablish that Hunt failed to exercise reasonable diligenceto secure substantially equivalent employment during theperiod immediately following his termination.For the approximately 5-1/2-week period between hisunlawful termination and May 28,1980,when his back-pay period was tolled,Kathman listed on his complianceform the names of four employers with whom he hadsought interim employment.Based on that fact and thefurther fact that Kathman had been'attending classesduring this period-which Respondent argues "casts fur-ther doubt on his testimony that he was actively lookingforwork during this time"-Respondent argues that itcannot be said that Kathman had exercised reasonablediligence in, seeking substantially equivalent interim em-ployment.Yet,when he testified,Kathman identified additionalemployers with whom he had sought employment, al-though it is not altogether clear that these contacts hadoccurred before the backpay period had been tolled.Further, one of the sources listed on Kathman's compli-ance form is an employment service which,presumably,would have affordedhim access to a numberof jobs hadones been available in the area. As noted above, claim-ants are not obliged to commence their searches for in-terim employment immediately following their unlawfulterminations,Saginaw Aggregates,supra, andKeller Alu-minum Chairs,supra; and a 5-week period hardly can besaid to be so prolonged that it can be inferred that Kath-man would have located substantially equivalent interim13Hunt's earningswhile working for Silica Sand are not listed amonghis interim earnings in the backpay specification,a matter discussed fur-ther infraemployment had he but tried harder.Cf.NLRB v. MercyPeninsulaAmbulanceService,supra.Indeed,the signifi-cance ofthispoint should notbe overlooked.Whileworking for Respondent,Kathman had been a trimmer.Respondent has made no showing that there had beenjobs available in the area for anemployee ofhis experi-ence and qualificationhad hebut been more diligent inhis search for them,nor has it shown that Kathman hadrejected any jobs offeredto him duringthe 5-weekperiodafter April 18, 1980.Neely's Car Clinic,supra. Cf.NLRB v.Madison Courier,supra.Kathman had beenobligedonly tomake a reasonableeffort to locateinterimemployment.In view of the circumstances set forthabove, I cannot conclude that a preponderance of theevidence shows that he had failed to satisfy that stand-ard.Shepherd'spostdischarge activities require somewhatgreater discussion.Respondent argues that"no back payshould be awarded for the periodbeginningApril 18,1980, throughAugust 27, 1980, when ShepherdobtainedemploymentwithWright Glass.During thisperiod ofapproximately 18 weeks,Shepherdwas either on vaca-tion or not making a reasonably diligent effort to secureinterim employment."With respectto the vacation por-tion of this argument,each of the compliance forms con-tains a sectionheaded: "LIST HERE PERIODS OFILLNESS, INCLUDING PREGNANCY, ON VACA-TION, IN MILITARY SERVICE, IN JAIL ORASYLUM, DURING WHICH YOU WERE UNABLETO WORK." Under thatheading on his form for thesecond quarterof 1980, Shepherd wrote: "4/18/80-5/2/80 Vacation." Of course, had Shepherd' actuallychosen to take a vacation during thatperiod,he wouldhave removed himself from the labor market and, sincehe had not been exercising reasonable diligence to seeksubstantially equivalent interim employment,would notbe entitled to any backpayfor that 2-week period. See,e.g.,ElectricalWorkers IBEW Local401,supra.However, when he was interrogated by Respondent'scounsel concerningthe "Vacation"notation,Shepherddenied expressly having taken a vacation during thattime. In responseto furtherquestioning,he explainedthat he had entered that notation becausehe had "misun-derstood the question on that." This explanation was notchallenged during the courseof furtherquestioning. Fur-thermore,it is one that tends tobe confirmed by otherinformation listed on that same complianceform. Thus,on the form, Kathman lists two employers to whom hehad applied for interim employmenton April 21, 1980,the Monday immediately following his unlawful termina-tion and a date withinthe purported 2-week "Vacation"period.Further, on the form,Shepherdlistsas an ex-pense for seeking interim employment, one apparentlydeterminedby the General Counsel not to be recover-able underbackpayprinciples,the cost of "gas" for theperiod"4/18/80-6/30/80."In sum, althoughShepherddid recite on the complianceform for thesecond calen-dar quarterof 1980 that he had been on "Vacation" fromApril 18 to May 2, 1980, otherinformation that he en-tered on that same formtends to confirmhis denial thathe hadtakena 2-weekvacation immediately after his un- COLORADO FORGE CORPlawful termination by Respondent and tends to confirmhis explanation that he had misunderstood the questionon the form that had led him to make the "Vacation"entry, an explanation that went unchallenged and is notinherently incredible. In these circumstances, there is aninsufficient basis for concluding that Shepherd had re-moved himself from the labor market during that 2-weekperiod immediately following his unlawful terminationby having taken a vacationA somewhat closer question is posed by the evidenceconcerning Shepherd's search for interim employmentduring the slightly more than 4-month period betweenhis unlawful discharge and August 27, 1980, when hehad commenced working for Wright Glass CompanyOn his compliance forms for that period, Shepherdlisted, as recited above, two employers with whom hehad sought interim employment on April 21, 1980, twoadditional employers to whom he had applied for em-ployment prior to June 30,, 1980, three employers withwhom he had sought employment on July 7, 1980,1and,finally,an application on August 27, 1980, toWright Glass with whom he commenced employment onthat same day. Respondent argues that such a limited andirregular search for interim employment simply did notsatisfy Shepherd's obligation to exercise reasonable dili-gence to avoid remaining idly unemployedWere this allthat had been involved during the April 18 to August 27,1980 period, there might well be merit to Respondent'sposition. See, e.g.,NLRB v. Mercy Peninsula AmbulanceService,supra. But more factors are involved here.When he testified, Shepherd identified three or fourother employers with whom he had applied during thesecond calendar quarter of 1980 and mentioned that as tothe identity of others to whom he had applied, " I reallycan't remember There was so many of them." With re-spect to the third calendar quarter of 1980, Shepherdmentioned a moving company with whom he had soughtemployment, in addition to the employers listed on thecompliance form for that quarter. Moreover, once hehad secured interim employment with Wright Glass onAugust 27, 1980, he had worked steadily for it for over ayear.While at that point in time he did quit employmentwithWright Glass to take a 2-week vacation,15 he re-turned to employment with that firm on January 11,1982, again working continuously for it until the conclu-sion of his backpay period almost I month later. Conse-quently, although it might be said that Shepherd's effortsto avoid remaining idly unemployed during the entirebackpay period had not been ideal or exemplary, itcannot be said that he failed to exercise "reasonable" ef-forts to become employed and to maintain interim em-ployment when, as it must, the matter is viewed from theperspective of the backpay period in its entirety. "A dis-charged worker is not held to the highest standard ofdiligence in his or her efforts to secure comparable em-ployment: `reasonable' exertions are sufficient."NLRB v.Mercy Peninsula Ambulance Service,supra.Determinations concerning the reasonableness of dis-criminatees' efforts to locate interim employment are not14One of whomhad been Wright Glass15 Conduct discussed more fully infra541made abstractly and without regard to the economic cir-cumstancesinwhich they have been unlawfully termi-natedAs noted above, the Colorado Springs area is notone of the Nation's largest metropolitan areas. Althoughthe situation has deteriorated further since that time, theunemployment rate was not low at the time that Re-spondent had chosen to unlawfully terminate six employ-ees on April 18, 1980 Indeed, that the timing and loca-tion of Shepherd's termination had not been conduciveto immediate reemployment elsewhere in that area is il-lustrated by the difficulties encountered by Kathman, atrimmer like Shepherd, as well as by Whiteaker, Trujillo,and Hunt in attempting to secure employment elsewherefollowing their unlawful discharges Shepherd did notdemonstrate an attitude characteristic of one who seeksto remainidly unemployed. As described above, he didmake efforts to locate interim employment and didremain employed for a substantial portion of his backpayperiod.At no point has Respondent shown either thatShepherd had rejected employment opportunities offeredto him between April 18 and August 27, 1980, or thatspecific employment actually had been, or even likelyhad been, available in the area for an employee of hisqualifications and experience had he but been more dili-gent in his efforts to locate it. In short, Respondent hasfailed to show that Shepherd would have met with anysuccess in locating interim employment had he dailygone from door to door in the area, seeking employmentto replace that of which Respondent unlawfully had de-prived him. In these circumstances, although the matterisnot wholly free from doubt, I conclude that it has notbeen shown by a preponderance of the evidence thatShepherd failed to make a reasonable effort to securesubstantially equivalent employment following his dis-charge.The situation concerning Robert Collins differs fromthat of the other claimants in this proceeding in that Col-lins did not appear at the hearing In its brief, Respond-ent chastises the General Counsel for having failed toproduce Collins so that he could be examined concerninghis interim employment and his search for interim em-ployment following his termination on April 18, 1980.Yet, the Board has repeatedly taken the position that it isnot the burden of the General Counsel to produce claim-ants at backpay hearings for examination by respondentsconcerningmatters thatwould mitigate or eliminatebackpay liability.Steve Aloi Ford,190 NLRB 661 (1971)That, however, does not end the matter.Although there is no evidence that Respondent had at-tempted to subpoena Collins, the General Counsel pro-duced the other claimants, so that they were availablefor interrogation by Respondent, and there is no evi-dence that Respondent had been put on notice prior tothe backpay hearing that Collins also would not be ap-pearing at it at the behest of the General CounselMore-over, inasmuch as counselfor the General Counsel repre-sented that "Mr. Collins, I was unable to locate," there isno basis for presuming that Respondent would have beenany more able to locate him, even had it known that theGeneral Counsel did not intend to produce Collins at thehearing, so that it could serve a subpoena on him. Al- 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthough Respondent introduced the compliance formsthat Collins had submitted for the calendar quarters en-compassed by the overall period April 18, 1980, throughJune 30, 1981, the backpay period for Collins runs untilFebruary 7, 1982, according to the backpay specification.Moreover, there is some basis for questioning the com-pleteness, and possibly the accuracy as well, of the infor-mation recorded by Collins on these forms. For example,when the form the first calendar quarter of 1981 re-quests, inter alia, thenames andaddresses of employerswithwhom Collins had sought interim employmentduring that period, Collins has written, "Can't Remem-ber." On the forms for both the second and third calen-dar quarters of 1980, Collins has written that he obtainedwork at Anchor Pools on September 1, 1980, and furtherthat he had quit. But, on neither form does it list the dateon which he had quit, nor even whether he had done soduring the second or the third calendar quarter. Further,during the second calendar quarter of 1981, Collins listedas an interimemployer an individual who the GeneralCounsel determined is, in fact, a person who had workedwith Collins, a coworker, and that the correct name ofCollins' employer during that period was Excavating En-gineering, Inc.Perhapsmost puzzlingof all is certain information re-cited on Collins' compliance form for the first calendarquarter of 1980, when considered in conjunction withcertainevidence in this proceeding. On that form, Col-lins statesthat he had started work for Wiersma Dairy at$700 per month. He makes no mention of having workedfor that entity during the third calendar quarter of 1980.Yet,Wiersma Dairy reported, on a form introducedduring the hearing, that Collins had worked for it fromapproximately June 15 to approximately September 22,1980. Further, according to Wiersma Dairy, Collins hadearned a total of $250 while working for it during thesecond calendar quarter of 1980, and a total of $732while working for it during the third calendar quarter ofthat year-figures simply not consistent with the $700-per-month figure that Collins had listed on his compli-anceform as having been his rate of pay. One otherpoint is worthy of note in connection with Collins' em-ployment at Wiersma Dairy. Fiedler testified that, in ap-proximately July 1980, he had been told by Collins that,while working for Wiersma Dairy, Collins "was gettinghis family to live in a trailer, they supplied the trailer,the employer did, and was getting all of the fresh milkthey could drink and a side of beef and different thingslike that that the farm made available to the employer[sic]." In hisbrief, counsel for the General Counsel con-cedes that the value of these payments in kind had notbeen included in the computation of Collins' interimearnings,but argues that "thereisnoway to accuratelycalculate a monetaryamountfor this." Yet, there is nomerit to suchan argument.The Agency's own Casehandling Manual (Part Three),Compliance, provides expressly. that interimearnings in-clude "the value of perquisites of interim employmentsuch as board and room." Section 10530.1,e (definition ofInterimEarnings). Indeed, the Board has not been hesi-tant to includein grossbackpay monetary awards repre-sentingthe cost of apartments and ancillary services thatnormally are provided by employers to claimants priorto their terminations. See,e.g., Pierre Pellation Enterprise,222 NLRB 555, 557 (1976);Amshu Associates,234 NLRB791, 795-796 (1978). As was the case above with respectto the workers' compensation payments, logic and paral-lel reasoning dictate that if such matters are included ingross backpay, they also should be includedin interimearnings that are deducted to calculate net backpay. Al-though possibly not easily measurable, even limited expe-riencewith the Internal Revenue Service's proceduresfor calculating the value of such items shows that it canbe done.16-In the final analysis, because he has been unlawfullydischarged,Collins is entitled to backpay. As foundabove, the General Counsel's method of calculating hisgross backpay is not unreasonable. However, Collins wasnever produced at the hearing and Respondent has hadno opportunity to interrogate him concerning the extenttowhich that gross backpay figure should be reduced.Although Respondent did not take all the steps that itmight have taken to ensure Collins' appearance, there isno evidence showing that it did not anticipate that theGeneral Counsel would produce him, as was done withthe other claimants, nor is there any basis for concludingthat Respondent would have been any more successful inlocating him, so that it could have served a subpoena onhim, than had been the General Counsel. Moreover, thedocumentation in Collins' compliance file is not completeand is contradictory in part, and Collins' payments inkind for the period that he was working at WiersmaDairy have been improperly precluded from the backpayspecification's computation of Collins' interim earnings.Consequently, whatever net backpay is owed Collins isto a significant degree speculative.In these circumstances, it is appropriate to require thatthe amount of net backpay claimed in the specification asowing to Collins, $11,305, be remitted to the RegionalDirector for Region 27 to be placed in escrow for Col-lins for a period not to exceed 1 year from the date ofthis supplemental decision, and that on locating Collins,Respondent be given an opportunity to examine him re-garding the amount of its backpay liability. Should therebe no mutually agreeable resolution to the matter there-after, the Regional Director may issue a supplementalbackpay specification, and Collins' entitlement to back-pay can be resolved with a supplemental hearing.LaredoPacking Co.,264 NLRB 245 (1982).D. Net Backpay1.Bernard KathmanThe backpay specification claims that Kathman isowed $1203 net backpay plus interest accrued to the dateof payment. Other than its above-rejected argument thatKathman had failed to exercise reasonable diligence tosecure substantially equivalent interim employment, Re-spondent advances no other contentions in opposition to16Of course, the Board has not been reluctant to refer to the InternalRevenue Service's procedures where they can be tailored to the Board'sown statutory purposes See, e g ,Florida Steel Corp,231NLRB 651(1977). COLORADO FORGE CORP.1543that net backpay figure. Therefore, I conclude that it is aproper one.2.Frank TrujilloSimilarly, other than its above-rejected arguments con-cerning Trujillo, Respondent interposes no further oppo-sition to the backpay specification's computation of Tru-jillo's net backpay as being $12,382, plus interest accruedto the date of payment. Therefore, I conclude that this isa proper net backpay figure.3. Joe HuntAs set forth in section II,C, supra, following his dis-charge on April 18, 1980, Hunt had sought and obtainedinterim employment with G.E.M. Contractors and, onfour occasions, with Silica Sand. Although Hunt hadlisted the interim employment with the former on hiscompliance form for the second calendar quarter of 1980,he did not list his employment with Silica Sand on it.Thus, in contrast to his earnings from G.E.M. Contrac-tors, no deduction has been made from his gross backpayfor that calendar quarter for his earnings while havingworked for Silica Sand. In its brief, Respondent arguesthat "an additional offset is required for the unreportedincome Hunt earned from work at Silica Sand."Respondent's argument, of course, is a correct one. Asdiscussed above, it is the burden of respondents toproduce evidence mitigating their backpay liability. Con-sequently, employers ordinarily are obliged to produceevidence of amounts of interim earnings during the back-pay period., Here, Respondent has not produced evidenceconcerning the exact amount earned by Hunt whileworking at Silica Sand during the second calendar quar-ter of 1980. Yet, so far as the record discloses, prior tothe hearing in this matter, there was nothing that wouldhave put Respondent on notice that Hunt had beenworking at Silica Sand. Apparently, not even the Gener-alCounsel had been aware of that fact inasmuch as thereisno mention of these earnings in the backpay specifica-tion and, more important, no mention of employment bySilica Sand is made on Hunt's compliance form for thesecond calendar quarter of 1980.17 Consequently, to con-17Lest there be any question concerning the matter, I do not feel thatHunt had been attempting to conceal receipt of these earnings when hehad completed the compliance form Nothing in the questioning of Huntconcerning his interim earnings during that period indicated that Re-spondent had been aware of those earnings and there is no basis for con-cluding that Hunt disclosed their existence only because he was confront-ed with a situation where there was no alternative to doing so Rather,when describing his efforts to secure interim earnings following his ten-mation, he voluntarily mentioned that, in the course of going to "daylabor" seeking work, he had been assigned "to work about four times forSilica Sand, and I think it was during this period right here I'm sure atwas, in June." In the circumstances, there is no basis for concluding that,when testifying, Hunt was being deceptive or evasive concerning the ex-istence of these earnings, cfGreat Plains Beef Co,255 NLRB 1410 fn 1(1981), nor for concluding that he had been attempting to intentionallyconceal the existence of these earnings. ClCluef. Ina .246 NLRB407 (1979), enfd. as modified 640 F.2d 989 (9th Car. 1981) Rather, as dis-cussed in sec II,C, supra, it appeared that, due to the lapse of time be-tween the second calendar quarter of 1980 and the point in time at whichhe had completed the compliance forms, Hunt simply had overlooked the4 days of earnings while he had been working at Silica Sand.elude that because Respondent failed to produce evi-dence regarding the precise amount of Hunt's earningsfrom employment at Silica Sand, especially as Hunt ad-mitted being paid that money, those earnings that cannotbe deducted would be artificial and inequitable. 18In connection with Hunt's backpay, Respondent makesa second argument. During the first calendar quarter of1981, Hunt had been out of work while hospitalized andconvalescing from an injury. In its brief, Respondentargues that Hunt's gross backpay "must be reduced bythe amount of estimated earnings from the period of Feb-ruary 23, 1981 through March 23, 1981, during whichtime Hunt was unable to work for medical reasons." Yet,itisuncontroverted that Hunt's hernia operation hadbeen occasioned by an injury sustained while working atinterim employment: "we were carrying a table top in,anyhow. It was a half-inch piece of glass, and it weighed500 pounds. And I felt the tearing, and I went to thedoctor I guess that next day; and he put me in the hospi-tal.That's how it came about." "[B]ecause [Hunt's] un-availabilitywas not caused by illness but by an accidentincident to interim employment, there would have beenno loss except for the unlawful discrimination againsthim."AmericanMfg. Co. of Texas,167 NLRB 520, 522(1967). Here, no evidence was presented that would war-rant the conclusion that as a hammerman working forRespondent,Hunt would 'have, or even likely wouldhave, sustained that type of injury. Consequently, itcannot be said that Hunt's injury would have been"likely to have occurred if working for [R]espondent."Central Freight Lines,266 NLRB 182, 184 fn. 13 (1983).In these circumstances, Respondent's argument thatHunt's backpay must be tolled during his, 1-month periodof hospitalization and convalescence from that injurylacks merit.However, one further point must be raised concerningthat injury. As pointed out in section II,A, supra, whenan employee receives workers' compensation paymentsforwages lost, as opposed to reparation for physicaldamage, those payments are construed as,interimearn-ings and are deductible from gross backpay.CanovaMoving & Storage Co.,261 NLRB 639 (1982). In his brief,counsel for the General Counsel appears to concede thatthe payments made to Hunt as a result of his injuryduring the first calendar quarter of 1981 had been ones18 Itmight be argued that Respondent should have sought a subpoenaand a continuance of the hearing so that it could obtain and present infor-mation concerning the precise-amount of Hunt's earnings at Silica Sand.Yet,while a facilely stated alternative, it hardly is a practical one Notinfrequently, backpay cases involve great numbers of claimants If, aseach claimant is interrogated, a respondent must seek a continuance toproduce precise evidence concerning facts that are generally admitted,backpay proceedings would drag on interminably starting, stopping, andthen restarting at each point when a claimant admits some new fact andthenthe respondent seeks time to locate the information needed to pin itdown with precision so that it can be presented during the hearingIndeed, Hunt was not the only claimant who disclosed new informationduring the course of interrogation by Respondent in this proceeding.Given the need to complete these proceedings and the Board's obligationto conserve its limited financial resources, particularly in cases such asthis one where the hearing is not being held in a Regional Office city, tofliply state that Respondent is not entitled to the benefit of an offset forinterim earnings because it failed to seek a continuance to determine theirprecise amount is, although facile, neither realistic nor equitable 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor wages lost, but the brief leaves unclear whether theseamounts had been included in Hunt's interim earnings forthat quarter: "In addition, interim earnings, which in-clude amounts paid Hunt as disability, havepresumablybeen deducted," (emphasis added) but,"presumably"ishardly satisfactory; either these payments -have or havenot been included in Hunt's interim earnings and "pre-sumably" the General Counsel is aware of the answer.In sum,as found above, during the second calendarquarter of 1980, Hunt receivedearningsfrom Silica Sandthat have not been included in his interim earnings. Fur-ther, it is not clear whether the workers' compensationpayments that Hunt had received for his work-relatedinjury during the first calendar quarter of 1981 have beenincluded in his interim earnings for that period. Inas-much as these items are ones that should be ascertainablefrom records whose accuracy are not likely to be disput-ed (the records of Silica Sand and the records used tocompute the interim earnings for the first calendar quar-ter of 1981), and in view of the fact that there is no evi-dence that would provide any other basis for questioningthe accuracy of Hunt's net backpay as computed by theGeneral Counsel, I shall direct that Respondent pay theamount of $5693, less whatever sum is determined waspaid to Hunt'by Silica Sand during the second calendarquarter of 1980 and, if it has not already been taken intoaccount,whatever amount Hunt received as workers'compensation for his injury during the first calendarquarter of 1981. Although, seemingly, this involves nomore than the ministerial matter of mathematical compu-tation, should there be no mutually agreeable resolutionof it, the disputed amount is to be placed in escrow andthe Regional Director for, Region 27 can include the sub-stance of that dispute as an issue in a supplemental back-pay specification and Hunt's entitlement to the amount indisputewillbe resolved at a supplemental hearing.Laredo Parking Co.,supra.4.Kavin Shepherd -Aside from the above-recited and resolved conten-tions,Respondent makes two arguments pertinent toShepherd'snet backpay.First,Respondent argues thatinasmuch as the record shows that Shepherd had beenabsent"due to illness"for 14 days while employed byWright Glass during the period August 27, 1980, to Oc-tober27, 1981,his gross backpay should be reduced bythe amount of income that he otherwise would haveearned had he worked on those days.Thisis not a validargumentfor tworeasons. Shepherd testified,withoutcontradiction,that on two of those days, it had been"thirty below zero. I couldn'tdo nothing that day [sic]."Thus, the fact that Shepherd had not worked on thosedays had not been his own fault,but instead had been re-lated to the exigencies of his interim employment forwhich he was not responsible.Cf.AmericanMfg. Co. ofTexas,supra.Nor is there evidence that the remaining 12 days ofabsence for illness, over a period exceeding 1 year inlength,were so numerous that,had he not been unlaw-fully terminated earlier,by Respondent, he would havebeen disciplined by Respondent for having been absenton an excessive number of occasions.Indeed,there hasbeen no showing that 12 days of absence during a 14-month period is an unusual number of absences for heat-ers, trimmers,and helpers employed by Respondent. Itshould be recalled that, as described in section I, supra,the backpay formula for Shepherd "is the average of reg-ularly-employed employees' earnings working" in thoseclassifications during the backpay period By its nature,that formula would take into account absences for illnessof heaters, trimmers, and helpers in the comparisongroup. Consequently, absent a showing, - which has notbeen made here, that Shepherd's absences had been ex-cessive in comparison with those of employees who didwork during that period, there is no basis for deprivinghim of gross backpay for those days when he had beenabsent at Wright Glass due to illness between August 27,1980, and October 27, 1981.Respondent's next contention with respect to Shep-herd is that by having quit interim employment withWright Glass on October 27, 1981, all backpay liabilityfor him should cease until January 11, 1982, when he re-sumed working for that employer. In making this argu-ment, Respondent apparently overlooks the fact that theGeneral Counsel has made deductions from Shepherd'sgross backpay during the last calendar quarter of 1981and the first calendar quarter of 1982 to reflect"[p]robable interim earnings for Shepherd had he notvoluntarily quit the employment of Wright Glass," and,further, to reflect the loss of earnings that he would havemade working there, instead of having been unemployedduring a portion of each of those quarters "due to hisown fault." To the extent that Respondent argues that allShepherd's gross backpay during that portion of hisbackpay period should be tolled,that argument is notcorrect under settled backpay principles.Where claim-ants quit interim employment without justification, they"shall be deemed to have earned for the remainder of theperiod for which each is accorded backpay the hourlywage being earned at the time such quitting occurred."Knickerbocker Plastic Co.,132 NLRB 1209, 1215 (1961).Accord:Miami Coca-Cola Bottling Co.,151NLRB 1701,1703-1704 (1965). Respondent has-not shown that theGeneral Counsel failed to apply this standard in comput-ing Shepherd's "[p]robable interim earnings" for theperiod after he had quit work at Wright Glass on Octo-ber 27, 1981, until he resumed working for it on January11, 1982. Accordingly, no further deduction is warrant-ed.Therefore, I conclude that Shepherd is entitled to netbackpay in the amount of $906, plus interest accrued tothe date of payment.5.Stanley R. WhiteakerIn addition to the arguments rejected above, -Respond-ent launches a battery of contentions pertaining to vari-ous aspects of Whiteaker's history during his backpayperiod that, according to the backpay specification, hasnot ended. In analyzing them, it is necessary to followWhiteaker through his postdischarge conduct virtually'step by step, particularly as errors have been made incomputing his net backpay. COLORADO FORGE CORP.545In the backpay specification, no deduction for interimearningshas been made during that portion of the secondcalendar quarterof 1980 that followed Whiteaker's un-lawful discharge on April 18, 1980. Yet, all parties nowagree that Whiteaker had commenced work with Inter-stateForge in Navasota, Texas, on May 27, 1980, andthat he had worked for that firmuntilsome point in July1980,when he had quit and had started working -for afirm identified only by the name "Tubular" in Navasota.He worked there until obliged to return to ColoradoSprings for commencement of the unfair labor practicehearing inthismatter on July 31, 1980. In connectionwith this phase of Whiteaker's backpay period, Respond-ent advances essentially three arguments.First, on his compliance form for the third calendarquarter of 1980,Whiteaker recited that he had com-menced working for Interstate Forge on June 30, 1980,and, further, stated that he had worked for that firmuntil July 29, 1980, withoutmentioningthathe hadworked for Tubular.Basedon these factors, Respondentarguesthat "Whiteaker's lack of truthfulness in reportinghis earningsjustify a punitive reduction of back pay."When he testified, Whiteaker did not appear to be de-ceiving or concealing these matters. Cf.Great Plains BeefCo., supra;FliteChief,supra.To the contrary, as hadbeen the case with Hunt's testimony concerning his em-ployment atSilicaSand,Whiteaker freely described thathe had gone to work for Tubular, in the process of ex-plaining why he had quit working for Interstate Forge.The circumstances under which he mentioned havingcommencedwork for Tubular were not such that itcould be concluded that he was doing so only becausehe feared that Respondent was about to confront himwith it. Further, on his compliance form,Whiteakerstated that he had been paid $5.25 an hour by InterstateForge, but he testified that he had received only $4.75 or$5 an hour when he had worked for Tubular. This differ-ence results in anoverstatement of his interimearningsduringthe time that he was being deemed to haveworked forInterstateForge, but in reality had beenworking for Tubular-hardly an action consistent withan effort to fraudulently increase net backpay. Finally,thoughWhiteaker had started working forInterstateForge over a'month before the date on which he report-ed having done so, as noted above, he had completed thecompliance forms afterissuanceof the Board's decisioninFebruary 1982, almost 2 years after he had com-mencedworking for Interstate Forge. In view of thatfact, "his inability to recollect the specifics of [his com-mencementdate with that employer] is understandable."Neely 's Car Clinic,supra. Consequently, I conclude thatthere is not a sufficient basis to "justify a punitive reduc-tion of [Whiteaker's] back pay" on the basis advanced byRespondent.Respondent's second argument in this area is that thebackpay specification improperly deducted fromWhi-teaker's interimearnings a travel allowance of 20 centspermile from Colorado Springs to Navasota, Texas,'where Interstate Forge is located. Respondent disputesneither the amount of this allowance nor the number ofmiles(1000) 'claimed between the two locations Rather,itarguesthat "it was never shown that it was reasonablynecessary for Whiteaker to leave Colorado to secure em-ployment." However, thisargumentdoes not have merit."A discharged employee is not confined to the geo-graphic area of former employment; he or she remains inthe labor market by seeking work in any area with com-parable employment opportunities."Mandarin v. NLRB,621 F.2d 336, 338 (9th Cir. 1980) Moreover,a claimantis entitled to be compensated for transportationexpensesincurred in seeking interim employment and, procedural-ly, that is handled by deducting such transportation ex-penses from interim employment. See, e.g.,ElectricalWorkers IBEW Local 401 (Stone & Webster),266 NLRB870 (1983),and casescited there.As concluded above, Whiteaker had exercised reasona-ble diligence to secure substantially equivalentinterimemployment following his unlawful discharge. Not onlywere his efforts in 'that regard unsuccessful, but also Tru-jillo's and Hunt's experience after May 27, 1980, tend toshow that had Whiteaker remained longer in the Colora-do Springs area, he still would not likely have been suc-cessful in locating interim employment. Indeed, as notedabove, Respondent has produced no evidence to the con-trary.Whiteaker journeyed to Navasota only after firsthaving telephonedInterstateForge and after ascertainingthat work would be available for him if he was willingto relocate there. Thus, his trip to Navasota was not theresult of some spur-of-the-moment decision, made withbut a vague expectation of success in obtaining employ-ment there;Whiteaker knew that he could obtain em-ployment if he was willing to go to Navasota. In thesecircumstances, there is no basis for concluding that Whi-teaker had acted unreasonably in going to Navasota toobtain employment with Interstate Forge and, according-ly,Respondent is obliged to compensate him for histravel expenses to that location.The third argument is thatinasmuchas "Whiteaker'sduties at Interstate were similar to those he was perform-ing at [Respondent] when he was terminated," Respond-ent's own "back pay liability to Whiteaker ceased whenhe voluntarily quit his job at Interstate Forge withoutany reasonable expectation of other employment." But,as noted above,a claimantis not obligated to continuingworking foran interimemployer when that work ismore burdensome than those with Respondent or . . .unsuited to persons of the Claimants' skill and experi-ence."OzarkHardwood Co.,119NLRB 1130, 1139(1957).No willful loss of earnings is incurred when itcan be established that "the discriminatee was justified inquitting the job in question because, forexample, it en-dangered his health."NLRB v. Mastro Plastics Corp.,354F.2d 170, 179 (2d Cir. 1965), cert. denied 384 U.S. 972(1966).Here, in response to questioning by Respondent'scounsel,Whiteaker testified that he had quit his job atInterstate Forge, "Because at that time in Navasota thedaytime temperaturewas runninganywheres between100 and 110 degrees, and working with hot steel, it wastoo hot and I couldn't stand it." The matter was not pur-sued further.Moreover, Respondent neither presentedevidence contradicting Whiteaker's testimony concerningthe high temperatures in Navasota at that time, nor did it 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresent any evidence showing that heat in its own Colo-rado Springs facility had been as high or, at least, closethereto.Obviously, degree of heat is a factor that canaffect an individual's health, particularly when working.There is no evidence that, at the time that he had accept-ed employment there, Whiteaker likely would have fore-seen the degree to which temperatures would rise atInterstateForge's plant.After quitting, as discussedabove, Whiteaker immediately sought and obtained otheremployment. Therefore, I conclude that Respondent hasfailed to sustain its burden of showing that Whiteakerhad not been justified in quitting employment with Inter-state Forge and, accordingly, of showing that he had in-curred a willful loss of earnings by having done so. Inview of that conclusion, thereisnobasis for increasing,in effect constructively, his earnings during the subse-quent period, before he had commenced work at Tubu-lar, so that his net backpay would reflect only the differ-ence between what he would have, earned at Respondentand what he would have earned had he continued work-ing atInterstate Forge.In responseto a subpoena ad testificandum, Whiteakerreturned to Colorado Springs from Navasota because he"had to come out here to go to the first hearing." Be-cause he complied with this subpoena, he was fired byTubular:Well, I told the foreman I was working for, Ishowed him the subpoena. I had received it in themail.And I had just hired on and he said I shouldhave showed him that before I hired in and if I left,Iwouldn't have a job when I came back.In view of the fact that Whiteaker had left Navasota inresponse to a subpoena for a Board proceeding and inlight of the further fact that "his statutory rights were atstake in that proceeding,"NLRB v. Pilot Freight Carriers,supra, it hardly can be maintained with any degree ofpersuasion thatWhiteaker somehow had incurred a will-ful loss of earnings by having left Navasota to return toColorado Springs so that he could attend the unfair laborpractice hearing in this matter to which he had been sub-poenaed.19The unfair labor practice hearing was conducted onJuly 31 and on August 1, 11, and 12, 1980. During the10-day break between the two sets of sessions, Whiteakeraccepted employment in Englewood with Saf-Loc Sys-tems from August 5 to 9, 1980.20 Although Whiteaker19Nor is there a basis for arguing that Whiteaker should not have ac-cepted interim employment with Tubular or, at least, should have shownhis subpoena to Tubular's officials before having accepted employmentthere, in view of the foreman's remark that Whiteaker never would havebeen hired had Tubular but known of the subpoena There is no basis forconcluding that at the time that he had applied for work with Tubular,Whiteaker reasonably could have foreseen that Tubular would take sucha position concerning the subpoena Further, had Respondent not unlaw-fully terminatedWhiteaker in the first place, there would have been noneed for him to have sought employment with Tubular, npr to have at-tended a hearing concerning that termination20 As is the case with his employment at Tubular,. Whiteaker's earningsat Saf-LocSystems are not included as interim earnings on the backpayspecificationYet, he had listed this employment on his compliance formfor the third calendar quarter of 1980quit this job due to a dispute with his "boss," Respond-ent does not contend that Whiteaker had incurred a will-ful loss of earnings in having done so and, accordingly,no issue exists concerning his departure from Saf-Loc.After, again, unsuccessfully attempting to secure inter-im employment in the Colorado Springs area,21 Whi-teaker returned to Texas, this time to Houston, where hesecuredemploymentwithOldsPress& Forge22"[r]unning hammer" at "[n]ine dollars" an hour "work-ing ten hours, working forty-eight hours a week." Ulti-mately, testifiedWhiteaker, he had quit working for OldsPress because he had located a higher paying job inClaremore, Oklahoma, with Kyle Forge, and because,after having decided to accept employment with thelatter but to give 2 weeks' notice to Olds Press of his in-tention to quit, "I got mad and I quit one afternoon."Subsequently,Whiteaker commenced employment withKyle Forge, working "[f]orty hours a week" and earning"ten fifty an hour running a hammer." In connectionwith this sequence of events, Respondent makes onlytwo contentions.First, the backpay specification recites thatWhiteakerhad earned $1499 working at Olds Press during the lastcalendar quarter of 1980 and $2259 working there duringthe first calendar quarter of 1981. On his complianceform for the third quarter of 1980, Whiteaker recited thathe had worked for Olds Press from September 15, 1980,to February 29, 1981. Based on this information on theform and on Whiteaker's testimony that he regularly hadworked 48 hours a week for Olds Press at $9 per hour,Respondent argues that Whiteaker had to be malingeringwhile working at Olds Press or his earnings there wouldhave been far greater: "Even if we presume he was onlypaid at the base hourly rate for all of the work which hecould have done,thatwould amount to $5184.00 for thetwo 12 week periods, 10/5/80 through 12/28/80 and1/4/81 through 3/29/81, rather than the amounts of$1,499.00 and $2,259.00." At first blush, there appears tobe some validity to Respondent'sargument.However,when considered in the context of another factor andagainst the background of very little evidence concern-ing the operations of Olds Press during that period, Re-spondent's argument fails.During the hearing, at Respondent's behest, a docu-mentreceived by the Regional Office from Olds Presswas introduced. That document, sent by the RegionalOffice to Olds Press and returned completed with thesignature of Ralph C. Browne on it, recites that Whi-teaker had worked for Olds Press from "11/26/80" to"2/10/81," a much shorter period of time than Whi-teaker had listed on his compliance form.23 Thus, ratherthan having worked for Olds Press for about 16 weeks in1980, as Whiteaker listed on his compliance form, Whi-teaker had worked there for only 5 weeks and, further,2iRespondent has made no contention that Whiteaker'sefforts tolocate substantially equivalent employment during this period failed tosatisfy the "reasonable diligence" standard22No travel expenses are claimed for Whiteaker's trip from ColoradoSprings to Houston22 Again, it should be kept in focus that Whiteaker had filled out theform considerably after the events recited on them had occurred. COLORADO FORGE CORP547rather than having worked there for 8-1/2weeks in1981, as he recited on his compliance form,Whiteakerhad worked there for only approximately 6 weeks at thebeginning of that year.Consequently,Respondent's com-putation is based on 'too prolonged a period.Moreover,excepting for purposes of analysis the method of compu-tation that Respondent has followed,Whiteaker wouldhave earned approximately$2300 working from Novem-ber 26 to December 31, 1980, and approximately $2500working from January 1 to February 10, 1981. Of course,that still leaves a variance from what Whiteaker actuallyhad earned,particularly during the fourth quarter of1980.However,it should be recalled that both Thanks-giving and Christmas fell during that quarter.Moreover,inasmuch as Christmas fell on a Thursday during thatyear,and of course Thanksgiving always does, there isno basis for assuming that Olds Press does not follow thenot unusual practice of declining to resume operationsfor the one remaining weekday following a holiday.24Furthermore,given the holiday season,it is not unusualfor the volume of work in industrial concerns to declineduring the fourth calendar quarter and, then,to pick uponly somewhat slowly during the first calendar quarter.Obviously there is an element of speculation in theforegoing.Yet,Respondent'sown"malingering" argu-ment concerning Whiteaker is based on a degree of spec-ulation,for it asks that an assumption be made-thatWhiteaker had been malingering-based on relativelyfew known facts adduced during the hearing. Nonethe-less,Respondent'sown argument appears to lend somecredence to the analysis in the foregoing paragraph inview of the fact that,as quoted above, Respondent as-sumes that there had been a break in the work at OldsPress between"12/28/80 and 1/4/81." Moreover,this isnot a situation where speculation is necessary becauseRespondent had been unable to adduce additional facts.It had access to the facts that it needed to prove thatWhiteaker had malingered at Olds Press, if,he had doneso,while working there.The backpayspecification thatissued on September 3, 1982, identified Olds Press ashaviing been one of Whiteaker's interim employers andthe specification also recited that Olds Press was locatedinHouston.Respondent had not contended that it hadnot been able to locate that employer or that it had beenrebuffed in whatever efforts it had made to obtain infor-mation from it concerning Whiteaker's employmentthere. Instead,ithas chosen to argue for a speculativeresult based on minimal evidence. However,in view ofthe considerations set forth above, the inference forwhich Respondent argues-that Whiteaker had malin-gered while working for Olds Press-isnot so compel-ling a one that,itmust be drawn even absent detailed andspecific evidence that,at least seemingly,had been avail-able to Respondent.Therefore, I conclude that there isno basis for inferring that Whiteaker had not worked ashard at Olds Press as he had when working for Respond-ent and as he would have worked had Respondent per-24 Of course,that same practice may have been followed on the week-day remaining after New Year'sDay which,likeChristmas,fellon aThursday during the period under discussion,mitted him to continue working for it after April 18,1980.Respondent's second argument in this area is directedto the claim for $120 travel expense for his trip fromHouston to Claremore,Oklahoma,incurred by him sothat he could start work at Kyle Forge: 2 sFurthermore,the award of travel expenses be-tween Houston and Claremore, Oklahoma, is evenmore difficult to rationalize.Whiteaker was makingmore at Olds Press,the job he quit to move toOklahoma[R. Exh.11] than he was making at [Re-spondent]prior to his termination.Respondent's argument in this area does appear to havemerit.Whiteaker's gross backpay during the first calen-dar quarter of 1981 is $4092 and while working for OldsPress for less than half that period, Whiteaker earned$2259. There is no basis for concluding that he wouldnot have continued earning at essentially that same ratehad he remained working for Olds Press beyond thatdate. Indeed,if,as discussed above, Olds Press had expe-rienced the not uncommon occurrence of business pick-ing up'gradually after the holiday season,Whiteakermight have earned even more during the remainder ofthe first calendar quarter of 1981.26 Consequently, therewas no need for Whiteaker to have sought more remu-nerative employment inasmuch as, so far as the recorddiscloses,he had been employed by Olds Press at sub-stantially equivalent interim employment.Of course,there is nothing wrong with a claimant for-going employment with one interim employer to securehigher paying employment with another.SeeElectricalWorkers IBEW Local 401 (Stone & Webster),266 NLRB870 (1983), and cases cited there. Nevertheless,inasmuchasWhiteaker already had interim employment payingmore than he would have earned at Respondent, thereseems to be no sound basis for compelling Respondent to,subsidize his travel expenses to employment where hewould'be earning an even higher amount than he wouldhave made working either for Olds Press or for Re-spondent.Therefore, I conclude that Whiteaker's interimearnings for the second calendar quarter of 1981 shouldnot be reduced by the cost of his travel from Houston toClaremore.Eventually,Whiteaker was laid off by Kyle Forge. Onhis compliance form,he lists "4-15-81" as the date ofthat layoff, but in light of his uncertainty about the datesrecited on those forms, this may not be accurate.What isclear is that immediately after that layoff,he broke hisankle in a motorcycle accident and was incapacitated for5weeks. Inasmuch as his injury was not work relatedandwould have precluded him from working for2sAt no point does Respondent argue that Whiteaker should be de-prived of backpay during the period that he was not employed after hehad left Olds Press and before he had commenced working at KyleForge'26 It is worth noting here that, on the form signed by Browne, OldsPress reported that Whiteaker had been "Let Go" for having taken "Toomuch time off" Confronted with this assertion,Whtteaker denied ex-pressly that he had been fired There is no nonhearsay basis for conclud-ing that Whiteaker had been fired 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanyone, including Respondent,Whiteaker is not entitledto any backpay for the period of his incapacitation.Med-line Industries,261 NLRB 1329 (1982).27After recovering from his injury, testifiedWhiteaker,he had "left Claremore, Oklahoma, and went back toColorado Springs here." Ultimately, he secured employ-ment once more with Saf-Loc in Englewood. The back-pay specificationlists as adeduction from interim earn-ings the expense of Whiteaker's travel from Claremore toEnglewood. Respondent argues that "the reasonable ne-cessity of any of The travel expenses was never evenmaintained,much less proven."With regard to thisaspect of Whiteaker's travel expense, Respondent's con-tention also appears to have merit. Whiteaker admittedthat he never had sought employment in the Claremoreareabefore departing to return to ColoradoSprings.Consequently, in contrast to his earlier journey fromColorado Springs to Navasota, there has been no show-ing that he had left the Claremore area only after havingbeen unable to locate employment there. Nor has it beenshown that, in contrast to his trip to Navasota, Whi-teaker had been aware of employment in ColoradoSprings or, for thatmatter, inEnglewood, that he couldsecureifwilling to go there. To the contrary, he was notable to locate interim employment in ColoradoSprings,though he did look for it. True, he did obtain employ-ment ultimately in Englewood, but there is no showingthat he needed to go there from Claremore because therewas no employment for him in the latterarea. In thefinal analysis,Respondent does not question the degreeof diligence of Whiteaker's search for employment afterhaving recovered from his broken ankle, but rather onlyits responsibility for his travel expenses. In the absence ofa showing that Whiteaker needed to go elsewhere thanClaremore, because of inability to secure employment inOklahoma, I conclude that his departure from Oklahomacannotbe said to have been for other than personal rea-sons and,accordingly, thatit isnot proper to deduct histravelexpensesfrom hisinterim earningsfor that trip.A furtherissue relatingtoWhiteaker's interim earningsarisesin connection with his employment after havingbegun work once more for Saf-Loc. According to Whi-teaker:Iwas working midnights at Safloc[sic]makingfive and a quarter an hour, and I got a day job Har-ding makingfive fifty.And I worked both jobs forthree or four days a week,an I wasn'tgetting nosleep. So I quit one of them.The guy running theplace at the time and me and him didn'tget along,and I didn't notify him that I was leaving.Based on this testimony,Respondent makes two argu-ments. First, on his compliance form for the second cal-endar quarter of 1981,Whiteaker recites that he had27However,it isnot ceitam which 5-week period was involved. Asnoted above, Whiteaker placed his layoff at Kyle Forge as having beenon April 15, 1981, but that could be inaccurate Although in his briefcounsel for the General Counsel conceded that Respondent was notliable for backpay during that 5-week period, no allowance was made forit in the backpay specification and its timingis significant because, usingthe earnings percentage or multiplier to compute Whiteaker's gross back-pay, the amounts of gross backpay vaned from week to weekworked for Saf-Loc fromMay 18 to June 19, 1981, andthat he had startedworkat-Harding Class on June 22,1981. Yet, although deductions for interim earnings fromthese two employers are made during the third calendarquarter of 1981, none are made during the second calen-dar quarterof that year. Obviouslya mistake has beenmade in this computation and, given the significancethattheBoardattaches to the quarterly method ofcomputingbackpay, itis a discrepancy that must be cor-rected.Second,Respondent argues that interim earningsshould be deducted for the period thatWhiteaker hadworkedfor bothemployers.It is not clear from thebackpay specificationwhetherWhiteaker's total earningsat both employers,during the period that he had workedforbothof them, were included in his interim earnings.Whatis clear is the Board's position that earnings frommoonlighting-which,in effect,had beenwhatWhi-teaker had been doing while working forbothSaf-Locand Harding Glass-are not to be charged to interimearnings.TeamstersLocal 559 (Mashkin Freight), 257NLRB 24, 24-25 (1981),and cases cited there. There-fore, if earnings from both of these employers have beendeducted from grossbackpay forthe periodwhen Whi-teaker had been workingfor both ofthem,that is an in-correct deduction.If that has not happened,then no fur-ther deduction for that period should be made.Whiteaker worked for Harding Glass until he againbrokehis ankle, this time by falling from a ladder whileworking.Thus, theinjury had been work related and Re-spondent is liable forbackpayduring the time of Whi-teaker'sconvalescence.AmericanMfg.Co.of Texas,supra.However, while convalescing,Whiteaker was of-fered reinstatement by Respondent.Due to his injury, hewas not able to accept it. When he recovered, Respond-ent reemployed him on May 6, 1982, as a trimmer. TheGeneral Counsel argues that this did not constitute validreinstatement and, due to that dispute, ceased the back-pay computation for Whiteaker as of the end of the firstcalendar quarter of 1982.Althoughthe parties litigated a number of matters inconnection with Respondent'soffer of reinstatement toWhiteaker,this issue is not as complicated as they haveattempted to makeit.As quotedin section I, supra, Re-spondent was ordered,inter alia,to reinstateWhiteakerto his former job. Because he had suffered an injury, hehad been unable to acceptthe offerwhen Respondenthad made it.But because that injury had been causedwhile working for an interim employer, his inability toaccept the offer when made did not serve to terminateRespondent'sreinstatementobligation.Consequently,when Whiteaker was able to return,he was entitled to bereinstatedto the jobfrom which he had been unlawfullyfired: hammerman.Respondent argues that there was no hammerman po-sition available forWhiteaker,pointing to Respondent'sExhibit 1. This, of course,leads back to the problem ofthe unidentified hammerman and the question of thecompleteness of Respondent'sExhibit 1. Nevertheless,putting that question aside, it is undisputed that Warnickstill had been working for Respondent as a hammerman COLORADO FORGE CORP.throughout the spring of 1982, and, thus, at the time thatWhiteaker became available to return. True, if Respond-ent's argument concerningWhiteaker's seniority is ac-cepted,Warnick had more company seniority than Whi-teaker. But, that is not the point. In the spring of 1982, aposition existed from which Whiteaker had been termi-nated and Respondent was obliged to reinstate him tothat position.Wonder Markets,236 NLRB 787 (1978).Warnick had not become a hammerman until after theunlawful terminations on April 18, 1980. Respondent hasmade no showing that Warnick ever would have becomea hammerman had it not unlawfully terminated Whi-teaker, Trujillo, and Hunt and, instead, had allowed themto continue working, notwithstanding their protected ac-tivities.Where reinstatement is ordered, the respondent isobliged to dismiss, if necessary, any employeeassignedor hired to perform the work that the discriminatee hadbeen performing prior to his or her termination. See, e.g.,Mr. A's Restaurant,248 NLRB 990, 995 (1980), enfd. 647F.2d 171 (9th Cir. 1981). To permit a respondent totransfer a more senior employee into the position vacatedas a resultof an unlawful discharge, and then to rely onits own seniority policy to bar a claimant's reinstatement,would be to allow respondents to undermine the rein-statementremedy by accomplishing through indirectionthat which they could not accomplish through direction.Therefore, I conclude that Respondent has failed to satis-fy its obligation to reinstate Whiteaker as directed by theBoard and, accordingly, that Whiteaker's backpay periodwas not terminated in the spring of 1982.BecauseWhiteaker's backpay period has not been ter-minatedand inasmuch as no evidence was received con-cerning his backpay after the pay period ending March28, 1982, further compliance proceedings concerning himare necessary. Furthermore,as mustbe evident from theforegoing analysis, numerous areas concerning the por-tionof his backpay period that was litigated are inaccu-rate or incomplete, with the result that recalculation ofthe net backpay between April 18, 1980, and March 28,1982, is necessary in light of fluctuating weekly grossbackpay amounts. For example, net backpay for thesecond calendar quarter of 1980 must be recalculated toreflect the now-conceded fact that Whiteaker had startedwork at Interstate Forge on May 27, 1980, and, addition-ally, interimearningsfrom work at Tubular must be de-ducted during the third calendar quarter of 1980 and in-'terim earningsfrom work at Saf-Loc must be deductedduring the third calendar quarter of 1981 It must be as-certained when the 5-week period of unavailability dueto the motorcycle injury occurred and, further, grossbackpay for that periodmustbe eliminated. It must bedetermined whether interimearningsfrom Saf-Loc andHarding Glass were both erroneously included and de-ducted from gross backpay for the period of time thatWhiteaker had been working for both of them. Further,no deduction for interim earnings may be made for Whi-549teaker's travel expenses from Houston to Claremore and,later, from Claremore to Englewood.Although these matters, particularly the 5-week periodof unavailability due to the motorcycle accident, prob-ably result, in total, in a reduction of Whiteaker's netbackpay, it is not possible to estimate the extent of thatreduction.However, because they involve primarilymathematical computation once information, such asfrom Tubular and Saf-Loc, is obtained, and in view ofthe fact that it seems likely that more backpay will beowed to Whiteaker for the post-March 28, 1982 period,itappears appropriate to require that the amount of$19,310 be remitted to the Regional Director for Region27 to be placed in escrow for Whiteaker and if thesematters, as well as those involved in the post-March 28,1982 portion of the backpay period, cannot be resolvedin a mutually agreeable manner, the Regional Directormay issue a supplemental backpay specification, andWhiteaker's entitlement to backpay will be resolved at asupplemental hearingLaredo Packing Co.,supra.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed28ORDERIt is ordered that the Respondent, Colorado ForgeCorporation,Colorado Springs, Colorado, its officers,agents, successors, and assigns, shall1.Pay $1203 to Bernard Kathman, $13,382 to FrankTrujillo, and $9706 to Kavin Shepherd, with interest ac-crued to the date of payment in accordance with stand-ard Board formula as required by the Board in its deci-sion issued February 9, 1981.2.Pay Joe Hunt $5693, less the amount of interimearnings that he received from Silica Sand during thesecond calendar quarter of 1980 and, if not already de-ducted as interim earnings, whatever workers' compensa-tion payments he received during the first calendar quar-ter of 1981, with interest accrued to the date of paymentin accordance with standard Board formula as requiredby the Board in its decision issued February 9, 1982.3.Remit the amount of $19,310 to the Regional Direc-tor for Region 27 for Stanley R. Whiteaker to be held inescrow until such time as the above-enumerated openissues pertaining to his backpay period are resolved, atwhich time the proper amount owing to him is to bepaid with interest accrued to the date of payment in ac-cordance with standard Board formula as required by theBoard in its decision issued February 9, 1981.4.Remit the amount of $11,305 to the Regional Direc-tor for Region 27 to be held in escrow for Robert Col-lins pending further efforts to locate him and to accurate-ly determine his backpay.28 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.